Exhibit 10.1
Execution Version





--------------------------------------------------------------------------------





CREDIT AGREEMENT
Dated as of August 16, 2019
among
NIKE, INC.,
as the Company,
BANK OF AMERICA, N.A.,
as Administrative Agent,
CITIBANK, N.A.,
as Syndication Agent,
DEUTSCHE BANK SECURITIES INC.,
HSBC BANK USA, NATIONAL ASSOCIATION,
and
JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agents,
and
THE OTHER BANKS PARTY HERETO




BofA SECURITIES, INC.
and
CITIBANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
Page


ARTICLE I  DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS
1


1.1
Defined Terms
1


1.2
Other Interpretive Provisions
21


1.3
References to Agreements and Laws
22


1.4
Exchange Rates; Currency Equivalents
22


ARTICLE II  THE FACILITY
22


2.1
The Facility
22


2.2
Ratable Advances
23


2.3
Competitive Bid Advances
25


2.4
Fees
28


2.5
General Facility Terms
29


2.6
Extension of Termination Date
34


2.7
Increase in Commitments
36


2.8
Defaulting Banks
37


2.9
Designated Borrowers
39


2.1
The Swingline Advances
39


2.11
Removal of Borrowers
42


ARTICLE III  TAXES, CHANGE IN CIRCUMSTANCES
43


3.1
Taxes
43


3.2
Yield Protection
46


3.3
Availability of Rate Options
47


3.4
Funding Indemnification
49


3.5
Regulation D Compensation
49


3.6
Bank Statements; Survival of Indemnity
50


3.7
Removal of Banks
50


ARTICLE IV CONDITIONS PRECEDENT
50


4.1
Closing
50


4.2
Each Advance
52


ARTICLE V  REPRESENTATIONS AND WARRANTIES
52


5.1
Corporate Existence
53


5.2
Authorization and Validity
53


5.3
No Conflict; Government Consent
53


5.4
Financial Statements
53


5.5
Taxes
53


5.6
ERISA
54


5.7
Accuracy of Information
54


5.8
Compliance With Laws
54


5.9
Environmental Matters
54


5.1
OFAC
54


5.11
Anti-Corruption Laws
54





-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page


5.12
Margin Regulations; Investment Company Act
55


5.13
EEA Financial Institution
55


5.14
Covered Entities
55


ARTICLE VI  COVENANTS
55


6.1
Financial Reporting
55


6.2
Use of Proceeds
57


6.3
[Reserved
57


6.4
Preservation of Existence; Conduct of Business
57


6.5
Taxes
57


6.6
Insurance
57


6.7
Compliance with Laws
57


6.8
Maintenance of Properties; Trademarks and Franchises
57


6.9
Inspection
58


6.1
Merger
58


6.11
Sale of Assets
58


6.12
Liens
58


6.13
Affiliates
60


6.14
Sanctions
60


6.15
Anti-Corruption Laws
60


ARTICLE VII  DEFAULTS
60


ARTICLE VIII  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
61


8.1
Acceleration
61


8.2
Amendments and Waivers
62


8.3
Preservation of Rights
63


ARTICLE IX  NOTICES
64


9.1
Giving Notice
64


9.2
Change of Address
64


ARTICLE X  GENERAL PROVISIONS
64


10.1
Survival of Representations
64


10.2
Governmental Regulation
64


10.3
Headings
64


10.4
Entire Agreement
64


10.5
Several Obligations
65


10.6
Expenses; Indemnification
65


10.7
[Reserved.]
66


10.8
Accounting
66


10.9
Severability of Provisions
67


10.1
Nonliability of Banks
67


10.11
Confidentiality
67


10.12
CHOICE OF LAW
68


10.13
CONSENT TO JURISDICTION
68





-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page


10.14
WAIVER OF JURY TRIAL
68


10.15
Counterparts
68


10.16
No Advisory or Fiduciary Responsibility
68


10.17
USA PATRIOT Act Notice
69


10.18
Electronic Execution of Assignments and Certain Other Documents
69


10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
70


10.2
Acknowledgement Regarding Any Supported QFCs
70


10.21
Judgment Currency
71


ARTICLE XI THE ADMINISTRATIVE AGENT
72


11.1
Appointment and Authorization of Administrative Agent
72


11.2
Delegation of Duties
72


11.3
Liability of Administrative Agent
72


11.4
Reliance by Administrative Agent
73


11.5
Notice of Default
73


11.6
Credit Decision; Disclosure of Information by Administrative Agent
73


11.7
Indemnification of Administrative Agent
74


11.8
Administrative Agent in Individual Capacity
74


11.9
Successor Administrative Agent
75


11.1
Administrative Agent May File Proofs of Claim
76


11.11
Other Agents; Joint Lead Arrangers
76


ARTICLE XII  SETOFF; RATABLE PAYMENTS
76


12.1
Setoff
76


12.2
Ratable Payments
77


ARTICLE XIII  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
77


13.1
Successors and Assigns
77











-iii-



--------------------------------------------------------------------------------






EXHIBITS
Exhibit A-1
Ratable Note

Exhibit A-2
Competitive Bid Note

Exhibit A-3
Swingline Note

Exhibit B
Competitive Bid Quote Request

Exhibit C
Invitation for Competitive Bid Quotes

Exhibit D
Competitive Bid Quotes

Exhibit E
[Reserved]

Exhibit F-1
Ratable Borrowing Notice

Exhibit F-2
Swingline Advance Notice

Exhibit G
Notice of Conversion/Continuation

Exhibit H
Compliance Certificate

Exhibit I
Assignment and Assumption

Exhibit J
U.S. Tax Compliance Certificate

Exhibit K
Form of Designated Borrower Request and Assumption Agreement

Exhibit L
Form of Designated Borrower Notice

Exhibit M
Form of Company Guaranty Agreement



SCHEDULES
Schedule 1
Liens

Schedule 2
Commitments and Pro Rata Shares

Schedule 3
Eurodollar and Domestic Lending Offices







-iv-

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This Credit Agreement, dated as of August 16, 2019 (this “Agreement”), is among
NIKE, INC. (the “Company”), certain Subsidiaries of the Company from time to
time party hereto pursuant to Section 2.9 (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the Banks
and BANK OF AMERICA, N.A., as Administrative Agent, CITIBANK, N.A., as
Syndication Agent, and Deutsche Bank Securities Inc., HSBC Bank USA, National
Association, and JPMorgan Chase Bank, N.A., as Co-Documentation Agents. The
parties hereto agree as follows:
ARTICLE I


DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2015 Credit Agreement” means that certain Credit Agreement dated as of
August 28, 2015, as amended or extended from time to time, among the Company,
Bank of America, as administrative agent, and the other financial institutions
party thereto.
“Absolute Rate” means, with respect to an Absolute Rate Loan made by a given
Bank for the relevant Absolute Rate Interest Period, the rate of interest per
annum (rounded to the nearest 1/1000 of 1%) offered by such Bank and accepted by
the Borrower.
“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Banks to
the Company at the same time and for the same Interest Period.
“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.3.
“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance,
a period of not less than fourteen (14) and not more than 180 days commencing on
a Business Day selected by the Company pursuant to this Agreement. If such
Absolute Rate Interest Period would end on a day which is not a Business Day,
such Absolute Rate Interest Period shall end on the next succeeding Business
Day.
“Absolute Rate Loan” means a Competitive Bid Loan which bears interest at the
Absolute Rate.
“Act” has the meaning specified in Section 10.17.


1



--------------------------------------------------------------------------------







“Additional Bank” has the meaning specified in Section 2.7.3.
“Additional Commitment Bank” has the meaning specified in Section 2.6.4.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Banks pursuant to Article XI, and not in its individual capacity
as a Bank, and any successor Administrative Agent appointed pursuant to Article
XI.
“Administrative Agent-Related Persons” means the Administrative Agent, together
with its Affiliates (including, in the case of Bank of America, in its capacity
as the Administrative Agent and in the case of BAS, in its capacity as a Joint
Lead Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Banks.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Banks to a Borrower on the same
Borrowing Date, at the same Rate Option (or on the same interest basis in the
case of Competitive Bid Advances) and, where applicable, for the same Interest
Period and includes a Competitive Bid Advance, or any Swingline Advance made by
a Swingline Lender.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.
“Aggregate Commitments” means the Commitments of all the Banks.
“Agreement” means this Credit Agreement as amended, modified or supplemented
from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
from time to time in effect in the United States.
“Agreement Currency” has the meaning specified in Section 10.21.
“Alternative Currency” means each of the following currencies: Canadian Dollar,
Euro, Sterling and Yen.


2

--------------------------------------------------------------------------------







“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
“Applicable Facility Fee Rate” means, on any date and with respect to each
Commitment whether used or unused, the applicable fee (in basis points) set
forth below based on the Applicable Rating Level on such date:
Applicable Rating Level
Facility Fee Rate
(in basis points)
Level I
3.0
Level II
4.0
Level III
5.0
Level IV
7.0



“Applicable Margin” means, on any date and with respect to each Eurodollar
Ratable Loan, the applicable margin set forth below based on the Applicable
Rating Level on such date:
Applicable Rating Level
Applicable Margin
(in basis points)
Level I
34.5
Level II
46.0
Level III
57.5
Level IV
68.0



“Applicable Percentage” means, with respect to any Bank at any time, (i) the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Bank’s Commitment at such time or (ii) if the commitment of
each Bank to make Loans or Advances have been terminated pursuant to Section 8.1
or if the Aggregate Commitments have expired, then the Applicable Percentage of
each Bank shall be determined based on the Applicable Percentage of such Bank
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Bank is set forth opposite the name of
such Bank on Schedule 2 or in the Assignment and Assumption pursuant to which
such Bank becomes a party hereto, as applicable.
“Applicable Rating Level” shall mean and be determined by the ratings issued
from time to time by S&P and Moody’s (or S&P or Moody’s, if ratings shall be
available from only one of such Rating Agencies) in respect of the Company’s
long-term, senior unsecured, non-credit-enhanced debt in accordance with the
following:


3

--------------------------------------------------------------------------------







Rating Level
S&P
Moody’s
Level I
More favorable than AA-
More favorable than Aa3
Level II
AA-
Aa3
Level III
A+
A1
Level IV
Less than A+ or not rated
Less than A1 or not rated



For purposes of the foregoing, (a) if ratings are available from both S&P and
Moody’s, and the ratings available from such Rating Agencies do not correspond
to the same rating level on the chart above, then (1) if such rating levels
differ by only one level on the chart above, then the Applicable Rating Level
shall correspond to the higher of the two ratings, and (2) if such rating levels
differ by more than one level on the chart above, then the Applicable Rating
Level shall correspond to that rating which is one rating higher than the lower
of the two ratings; (b) if determinative ratings shall change (other than as a
result of a change in the rating system used by any applicable Rating Agency)
such that a change in the Applicable Rating Level would result, such change
shall effect a change in the Applicable Rating Level as of the day on which the
Administrative Agent receives notice of such change in determinative ratings
(such day, a “Change Day”), and any change in the Applicable Margin shall take
effect commencing on such Change Day and ending on the date immediately
preceding the next Change Day; (c) if the rating system of any of the Rating
Agencies shall change prior to the date all Obligations hereunder have been paid
and the Commitments cancelled, the Company and the Majority Banks shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system, and pending such amendment, if
no Applicable Rating Level is otherwise determinable based upon the foregoing,
the most recent Applicable Rating Level in effect shall apply; and (d) upon the
occurrence of and during the existence of a Default, the Applicable Rating Level
shall be deemed to be Level IV.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.9.1.
“Approved Fund” has the meaning specified in Section 13.1.8.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I.
“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.


4

--------------------------------------------------------------------------------







“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., and its successors.
“Bank of America Fee Letter” has the meaning specified in Section 2.4.1.
“Banks” means the financial institutions acting as lenders hereunder, listed on
the signature pages of this Agreement and their respective successors and
assigns.
“BAS” means BofA Securities, Inc.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Base Rate plus 1.00%; and if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership that is required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” has the meaning specified in Section 10.20.2.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.1.6.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Ratable Advances or Eurodollar Bid Rate Advances, a day
other than Saturday or Sunday


5

--------------------------------------------------------------------------------







on which banks are open for business in San Francisco and New York City and on
which dealings in United States dollars are carried on in the London interbank
market, and (ii) for all other purposes, a day other than Saturday or Sunday on
which banks are open for business in San Francisco and New York City; provided
that, if (a) such day relates to any interest rate settings as to a Swingline
Advance, Eurodollar Ratable Loan or Eurodollar Ratable Advance denominated in
Euro, any fundings, disbursements, settlements and payments in Euro in respect
of any such loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such loan, means a TARGET Day and (b) if such
day relates to any fundings, disbursements, settlements and payments in a
currency other than Dollars or Euro in respect of a Eurodollar Ratable Loan or
Eurodollar Ratable Advance denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurodollar Ratable Loan or
Eurodollar Ratable Advance (other than any interest rate settings), means any
such day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency and New York City.
“Canadian Dollar” means the lawful money of Canada.
“Change in Control” means either (a) with respect to any capital stock of the
Company that is publicly traded, the acquisition after the date of this
Agreement by any Person or two or more Persons acting in concert, other than the
Knight Family, of beneficial ownership (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934) of 50% or more of the outstanding
shares of such capital stock which are entitled to vote in the election of
directors; or (b) with respect to any voting capital stock of the Company that
is not publicly traded, if the Knight Family shall at any time fail to own and
control 67% or more of the outstanding shares of such voting capital stock.
“Code” means the Internal Revenue Code of 1986.
“Co-Documentation Agents” means Deutsche Bank Securities Inc., HSBC Bank USA,
National Association, and JPMorgan Chase Bank, N.A. each in its capacity as a
co-documentation agent and not in its individual capacity as a Bank.
“Commitment” means (i) for each Bank, the obligation of the Bank to make Loans
or purchase participation in Swingline Advances, not exceeding the amount set
forth opposite the Bank’s name in Schedule 2 hereof or in the Assignment and
Assumption pursuant to which such Bank becomes a party hereto, as applicable, as
such amount may be modified from time to time pursuant to the terms of this
Agreement and any Assignment and Assumption and (ii) the Swingline Commitment of
such Bank as Swingline Lender, if applicable (collectively, the “Commitments”).
“Company” means NIKE, Inc., an Oregon corporation.


6

--------------------------------------------------------------------------------







“Company Guaranty Agreement” means the guarantee issued by the Company for the
benefit of the Administrative Agent and the Banks substantially in the form of
Exhibit M.
“Compensation Period” has the meaning specified in Section 2.5.11(b).
“Competitive Bid Advance” means a borrowing hereunder prior to the Termination
Date consisting of the aggregate amount of the several Competitive Bid Loans
made by some or all of the Banks to the Company at the same time and for the
same Interest Period.
“Competitive Bid Borrowing Notice” is defined in Section 2.3.6.
“Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.
“Competitive Bid Margin” means the margin above or below the applicable
Eurodollar Base Rate offered for a Eurodollar Bid Rate Loan, expressed as a
percentage (rounded to the nearest 1/1000 of 1%) to be added or subtracted from
such Eurodollar Base Rate.
“Competitive Bid Note” means a promissory note in substantially the form of
Exhibit A-2 hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the Company for the account of a Bank and payable to
the order of such Bank, including any amendment, modification, renewal or
replacement of such promissory note.
“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit D hereto completed and delivered by a Bank to the Administrative
Agent in accordance with Section 2.3.4.
“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit B hereto completed and delivered by the
Company to the Administrative Agent in accordance with Section 2.3.2.
“Compliance Certificate” has the meaning specified in Section 6.1.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).


7

--------------------------------------------------------------------------------







“Controlling” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Conversion/Continuation Date” means any date on which, under Section 2.2.4, the
Company (a) converts an Advance bearing interest based on a particular Rate
Option to an Advance bearing interest based on another Rate Option, or (b)
continues an Advance bearing interest based on the same Rate Option, but with a
new Interest Period.
“Covered Entity” has the meaning specified in Section 10.20.2.
“Covered Party” has the meaning specified in Section 10.20.1.
“Credit Exposure” means, as to any Bank at any time, the aggregate Outstanding
Amount at such time of its Advances and the aggregate Outstanding Amount of such
Bank’s participation in Swingline Advances at such time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means an event described in Article VII.
“Defaulting Bank” means, subject to Section 2.8.2, any Bank that, as determined
by the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans within three (3)
Business Days of the date required to be funded by it hereunder (including in
respect of its participation in Swingline Advances), unless such Bank notifies
the Administrative Agent and the Company in writing that such failure is the
result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in writing) has not been satisfied,
(b) has notified the Company, the Administrative Agent, any Swingline Lender or
any Bank that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Bank’s obligation to fund a
Loan hereunder and states that such position is based on such Bank’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations (provided


8

--------------------------------------------------------------------------------







that such Bank shall cease to be a Defaulting Bank pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) become the subject of a Bail-in
Action, or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Bank shall not be a Defaulting Bank solely by virtue of (A) the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank, or (B) in the case of a solvent Bank, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Governmental Authority under or based on the law of the country where such Bank
is subject to home jurisdiction supervision if applicable Law requires that such
appointment not be publicly disclosed, in any such case where such action does
not result in or provide such Bank with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person.
“Default Right” has the meaning specified in Section 10.20.2.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.9.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.9.


9

--------------------------------------------------------------------------------







“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Swingline
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
“Dollars” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which all conditions set forth in Section 4.1
are satisfied or waived by the Administrative Agent and the Banks (or, in the
case of Section 4.1.12, waived by the Person entitled to receive the applicable
payment), provided such date shall not be later than September 9, 2019.
“Eligible Assignee” has the meaning specified in Section 13.1.8.
“Environmental Laws” means the Resource Conservation and Recovery Act of 1987,
the Comprehensive Environmental Response, Compensation and Liability Act, any so
called


10

--------------------------------------------------------------------------------







“Superfund” or “Superlien” law, the Toxic Substances Control Act, and any other
federal, state, local or foreign statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous materials or other hazardous or
toxic substance, as now or at any time hereafter in effect.
“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, for any Interest Period, the euro interbank offered rate
administered by the European Money Markets Institute (or any other person which
takes over the administration of that rate) for the relevant period displayed
(before any correction, recalculation or republication by the administrator) on
the applicable Bloomberg screen (or any successor to or substitute for
Bloomberg, providing rate quotations comparable to those currently provided by
Bloomberg, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates for the offering of deposits
in Euro) or in the case of determining the EURIBO Rate for Swingline Advances,
as displayed on the applicable Thompson Reuters screen (or any successor to or
substitute for Thompson Reuters, providing rate quotations comparable to those
currently provided by Thompson Reuters, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
for the offering of deposits in Euro) as of 11:00 a.m. (London time) on the date
two (2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided that, if the EURIBO Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Eurodollar Bid Rates pursuant to Section 2.3.
“Eurodollar Base Rate” means
(a)    for any Interest Period with respect to any Eurodollar Ratable Advance or
a Eurodollar Bid Rate Advance:
(i)    denominated in a LIBOR Quoted Currency (other than Euros), the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) (“LIBOR”) for a period equal in length to such
Interest Period as published on the applicable Bloomberg screen page (or such
other commercially available source


11

--------------------------------------------------------------------------------







providing such quotations, as may be designated by the Administrative Agent from
time to time), at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;
(ii)    denominated in Euros, the EURIBO Rate;
(iii)    denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations, as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Floating Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m. (London time)
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;
provided that if the Eurodollar Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement; provided, further, that the
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in this definition or with
respect to any comparable or successor rate thereto.
“Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan made by
a given Bank for the relevant Eurodollar Interest Period, the sum of (i) the
Eurodollar Base Rate and (ii) the Competitive Bid Margin offered by such Bank
and accepted by the Borrower.
“Eurodollar Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurodollar Bid Rate.
“Eurodollar Bid Rate Loan” means a Loan which bears interest at the Eurodollar
Bid Rate. Eurodollar Bid Rate Loans may be denominated in Dollars or in an
Alternative Currency.
“Eurodollar Interest Period” means, (a) with respect to a Eurodollar Ratable
Advance or a Eurodollar Bid Rate Advance, a period of one (1), two (2), three
(3) or six (6) months commencing on a Business Day selected by the Company
pursuant to this Agreement, and (b) with respect to a Swingline Advance, the
period commencing on the date of borrowing specified in the applicable Swingline
Advance Notice and ending on the date seven (7) days thereafter. With respect to
clause (a) above, such Eurodollar Interest Period shall end on (but exclude) the
day which corresponds


12

--------------------------------------------------------------------------------







numerically to such date one (1), two (2), three (3) or six (6) months
thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Eurodollar Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If a Eurodollar Interest Period would
otherwise end on a day which is not a Business Day, such Eurodollar Interest
Period shall end on the next succeeding Business Day; provided, however, that if
said next succeeding Business Day falls in a new month, such Eurodollar Interest
Period shall end on the immediately preceding Business Day.
“Eurodollar Ratable Advance” means an Advance which bears interest at a
Eurodollar Rate requested by the Company pursuant to Section 2.2.
“Eurodollar Ratable Loan” means a Loan which bears interest at a Eurodollar Rate
requested by the Company pursuant to Section 2.2.
“Eurodollar Rate” means, with respect to a Eurodollar Ratable Advance for the
relevant Eurodollar Interest Period, the sum of (i) the Eurodollar Base Rate
applicable to that Eurodollar Interest Period plus (ii) the Applicable Margin.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Bank or the Administrative Agent, or required to be withheld or deducted from
a payment to a Bank or the Administrative Agent, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Bank or the
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Bank acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Company under
Section 3.7) or (ii) such Bank changes its lending office, except in each case
to the extent that, pursuant to Section 3.1, amounts with respect to such Taxes
were payable either to such Bank’s assignor immediately before such Bank became
a party hereto or to such Bank immediately before it changed its lending office,
(c) Taxes attributable to such Bank’s failure to comply with Section 3.1.7 and
(d) any withholding Taxes imposed under FATCA.
“Existing Termination Date” has the meaning specified in Section 2.6.1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any fiscal or regulatory


13

--------------------------------------------------------------------------------







legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” has the meaning specified in Section 2.4.1.
“Finance Lease” of a Person means any lease of property by such Person in which
the obligation for rentals with respect thereto is required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles. For the avoidance of doubt, in no event shall any operating lease
(or any lease that constituted an operating lease as of May 31, 2019) constitute
a “Finance Lease.”
“Finance Lease Obligations” of a Person means the amount of obligations of such
Person under Finance Leases which would be shown as a liability on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Fixed Rate” means the Eurodollar Rate, the Eurodollar Bid Rate or the Absolute
Rate.
“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.
“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.
“Floating Rate” means, for any day, a rate per annum equal to the Base Rate.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
“Foreign Bank” has the meaning specified in Section 3.1.7(b).
“Fronting Exposure” means, at any time there is a Defaulting Bank, with respect
to each Swingline Lender, such Defaulting Bank’s Applicable Percentage of
Swingline Advances made by


14

--------------------------------------------------------------------------------







such Swingline Lender, if any, other than Swingline Advances as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks
in accordance with the terms hereof.
“Fund” has the meaning specified in Section 13.1.8.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank),
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Increase Effective Date” has the meaning specified in Section 2.7.4.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
Finance Lease Obligations, (vi) net liabilities under any Swap Contracts, and
(vii) liability under any arrangement by which such Person assumes, guarantees,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person.
“Indemnified Liabilities” has the meaning specified in Section 10.6.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
“Indemnitees” has the meaning specified in Section 10.6.2.
“Information” has the meaning specified in Section 10.11.
“Interest Period” means (i) a Eurodollar Interest Period or (ii) an Absolute
Rate Interest Period.
“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit C hereto, completed and delivered by
the Administrative Agent to the Banks in accordance with Section 2.3.3.


15

--------------------------------------------------------------------------------







“IRS” means the Internal Revenue Service of the United States Treasury.
“Joint Lead Arrangers” means BAS and Citibank, N.A., each in its capacity as a
joint lead arranger and a joint bookrunner.
“Judgment Currency” has the meaning specified in Section 10.21.
“Knight Family” means, collectively, Philip H. Knight, and his wife, children,
parents and siblings, and any trust, corporation or partnership with respect to
his assets established for estate planning purposes, including, for the
avoidance of doubt, Swoosh, LLC.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such on Schedule 3, or such other office or offices as a Bank may
from time to time notify the Company and the Administrative Agent.
“LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and Yen, in each case as long as there is a published LIBOR rate with
respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“Lien” means any security interest, mortgage, pledge, lien (statutory or other),
claim, charge, encumbrance, title retention agreement, lessor’s interest under a
Finance Lease or analogous instrument, in, of or on any Person’s assets or
properties in favor of any other Person.
“Loan” means, with respect to a Bank, such Bank’s portion, if any, of any
Advance.
“Loan Anniversary” has the meaning specified in Section 2.6.1.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, the Company Guaranty Agreement, the Beneficial Ownership


16

--------------------------------------------------------------------------------







Certification, if any, and the Notes and any amendments, modifications or
supplements hereto or to any other Loan Document or waivers hereof or to any
other Loan Document.
“Loan Parties” means, collectively, the Company and each Designated Borrower.
“Majority Banks” means Banks in the aggregate having more than 50% of the
combined Commitments at such time of all Banks or, if the Commitments have been
terminated, Banks in the aggregate holding more than 50% of the aggregate unpaid
principal amount of the outstanding Loans (excluding Competitive Bid Loans);
provided that the Commitment of, and the portion of the aggregate unpaid
principal amount of the outstanding Loans held or deemed held by, any Defaulting
Bank shall be excluded for purposes of making a determination of Majority Banks,
and provided, further, that, the amount of any participation in any Swingline
Advance that such Defaulting Bank has failed to fund that has not been
reallocated to and funded by another Bank shall be deemed to be held by the Bank
that is the relevant Swingline Lender in making such determination.
“Material Adverse Effect” means with respect to any matter that such matter (i)
would reasonably be expected to materially and adversely affect the business,
properties, condition (financial or otherwise), or results of operations of the
Company and its Subsidiaries taken as a whole, or (ii) has been brought by or
before any court or arbitrator or any governmental body, agency or official, and
draws into question the validity or enforceability of any material provision of
any Loan Document against any obligor party thereto.
“Material Subsidiary” means, at any time, any Subsidiary having at such time
either (i) total (gross) revenues for the preceding four (4) fiscal-quarter
period in excess of 10% of the Company’s consolidated total (gross) revenues for
such period, or (ii) total assets, as of the last day of the preceding fiscal
quarter, having a net book value in excess of 10% of the net book value of the
Company’s consolidated total assets on such date, in each case, based upon the
Company’s most recent annual or quarterly financial statements delivered to the
Administrative Agent under Section 6.1, with revenues and asset book value being
determined on a pro forma basis for any material acquisition or disposition
outside the ordinary course of business.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally-recognized rating agency.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which any Borrower or any member of the
Controlled Group is a party to which more than one employer makes or is
obligated to make contributions or, during the preceding five (5) plan years,
has made or been obligated to make contributions.
“Non-Extending Bank” has the meaning specified in Section 2.6.2.


17

--------------------------------------------------------------------------------







“Notes” means, collectively, the Competitive Bid Notes, Ratable Notes, and the
Swingline Notes; and “Note” means any one of the Notes.
“Notice Date” has the meaning specified in Section 2.6.2.
“Notice of Conversion/Continuation” is defined in Section 2.2.4.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all other reimbursements, indemnities
or other obligations of any Loan Party to the Banks or to any Bank, the
Administrative Agent or any indemnified party hereunder arising under the Loan
Documents.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Bank or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Bank or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Bank or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7).
“Outstanding Amount” means (i) with respect to Loans and Advances on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Advances or Loans occurring on such date and (ii) with respect to Swingline
Advances on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swingline
Advances occurring on such date.
“Participant” has the meaning specified in Section 13.1.4.
“Participant Register” has the meaning specified in Section 13.1.6.


18

--------------------------------------------------------------------------------







“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Payment Date” means the last Business Day of each February, May, August and
November.
“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Borrower or any member of the Controlled Group may have any
liability.
“Platform” has the meaning specified in Section 6.1.6.
“Public Bank” has the meaning specified in Section 6.1.6.
“QFC” has the meaning specified in Section 10.20.2.
“QFC Credit Support” has the meaning specified in Section 10.20.
“Ratable Advance” means a borrowing hereunder consisting of the aggregate amount
of the several Ratable Loans made by the Banks to a Borrower at the same time,
at the same Rate Option and for the same Interest Period.
“Ratable Borrowing Notice” is defined in Section 2.2.3.
“Ratable Loan” means a Loan made by a Bank to a Borrower pursuant to Section
2.2.1 hereof.
“Ratable Note” means a promissory note in substantially the form of Exhibit A-1
hereto, duly executed and delivered to the Administrative Agent by a Borrower
for the account of a Bank and payable to the order of such Bank in the amount of
its Commitment, including any amendment, modification, renewal or replacement of
such promissory note.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Rate Option” means the Eurodollar Rate or the Floating Rate.


19

--------------------------------------------------------------------------------







“Rating Agency” means S&P and Moody’s.
“Register” has the meaning specified in Section 13.1.3.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.
“Regulations U and X” means Regulations U and X of the Board of Governors of the
Federal Reserve System from time to time in effect and shall include any
successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on eurocurrency
liabilities (as defined in Regulation D). The Reserve Requirement shall be
adjusted automatically on and as of the effective date of any change in the
applicable reserve requirement.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or corporate controller of the
Company or a Borrower, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.1, the secretary or any assistant secretary
of the Company and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the Company so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Company designated in or pursuant to an agreement between the
Company and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrower shall be conclusively presumed to
have been authorized by all necessary corporate action on the part of such
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Borrower.
“Revaluation Date” means with respect to any Advance, each of the following:
(i) each date of an Advance of a Eurodollar Ratable Advance denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Ratable
Advance denominated in an Alternative Currency pursuant to Section 2.2.4 and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Majority Banks shall reasonably require.


20

--------------------------------------------------------------------------------







“S&P” means Standard and Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.3.3.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Single Employer Plan” means a Plan maintained by any Borrower or any member of
the Controlled Group for employees of any Borrower or any member of the
Controlled Group.
“Special Notice Currency” means Japanese Yen.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or a Swingline Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (London time) on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or Swingline Lender, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or Swingline Lender, as applicable, if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Substantial Portion” is defined in Section 6.11.
“Successor Rate” has the meaning specified in Section 3.3.3.
“Successor Rate Conforming Changes” has the meaning specified in Section 3.3.3.


21

--------------------------------------------------------------------------------







“Supported QFC” has the meaning specified in Section 10.20.
“Swap Contract” means any agreement or arrangement designed to protect at least
one of the parties thereto from the fluctuations of interest rates, exchange
rates or forward rates applicable to such party’s assets, liabilities or
exchange transactions, including, but not limited to, interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants.
“Swingline Advance” means an advance made by any Swingline Lender pursuant to
Section 2.10.
“Swingline Advance Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.10.2, which shall be substantially in the form of Exhibit F-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer, which shall state, at minimum, (i) the applicable Borrower, (ii) the
amount to be borrowed, (iii) the requested borrowing date, (iv) the account to
which funds are to be credited and related deposit or wire instructions and
(v) such other information required by Section 2.10.2.
“Swingline Borrowing” means a Borrowing consisting of simultaneous Swingline
Advances made by each of the Swingline Lenders pursuant to Section 2.10.
“Swingline Commitment” means, with respect to each Swingline Lender, its
commitment to make Swingline Advances pursuant to Section 2.10 in an aggregate
principal amount outstanding at any time not to exceed the lesser of (x) the
amount set forth opposite such Bank’s name as its Swingline Commitment on
Schedule 2 and (y) such Person’s Commitment. Each Swingline Commitment is a part
of, and not in addition to, such Swingline Lender’s Commitment in its capacity
as a Bank.
“Swingline Lender” means each of Bank of America, N.A. and Citibank, N.A., in
its capacity as a provider of Swingline Advances, or any successor swing line
lender hereunder; provided, that, with the Administrative Agent’s consent, the
Company may appoint from the Banks additional Swingline Lenders which agree to
act in such capacity from time to time; provided, further, for the avoidance of
doubt, that no Bank shall be required to act as an additional Swingline Lender.
Each Swingline Lender may, in its discretion, arrange for one or more Swingline
Advances to be made by Affiliates of such Swingline Lender, in which case the
term “Swingline Lender” shall include any such Affiliate with respect to
Swingline Advances made by such Affiliate.
“Swingline Note” means a promissory note in substantially the form of
Exhibit A-3 hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the applicable Borrower for the account of a
Swingline Lender and payable to the order of such Swingline


22

--------------------------------------------------------------------------------







Lender to evidence a Swingline Advance, including any amendment, modification,
renewal or replacement of such promissory note.
“Swingline Sublimit” means $535,000,000.
“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
and not in its individual capacity as a Bank.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the first to occur of (a) the later of (i) August 16,
2024 and (ii) if maturity is extended pursuant to Section 2.6, such extended
maturity date determined pursuant to such Section, and (b) the date the
Commitments or this Agreement are earlier cancelled or terminated pursuant to
the terms hereof; provided, however, that with respect to any Non-Extending
Bank, “Termination Date” shall mean the first to occur of (x) the later of
(i) August 16, 2024 and (ii) only if such Non-Extending Bank extended the
maturity of its commitments for one (1) year pursuant to Section 2.6, such
extended maturity date determined pursuant to such Section, and (y) the date the
Commitments or this Agreement are earlier cancelled or terminated pursuant to
the terms hereof.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and
Advances.
“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plans, and (ii) in the case of Multiemployer Plans, the withdrawal liability
that would be incurred by the Controlled Group if any member of the Controlled
Group completely or partially withdrew from any of the Multiemployer Plans.
“United States” means the United States of America.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


23

--------------------------------------------------------------------------------







“U.S. Special Resolution Regimes” has the meaning specified in Section 10.20.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.1.7(b).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
1.2    Other Interpretive Provisions.
1.2.1    The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
1.2.2    (a) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
(a)    Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.
(b)    The term “including” is by way of example and not limitation.
(c)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
1.2.3    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
1.3    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, reforming or interpreting such Law.
1.4    Exchange Rates; Currency Equivalents.


24

--------------------------------------------------------------------------------







1.4.1    The Administrative Agent or the relevant Swingline Lender, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Advances and Loans denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Company hereunder
or except as otherwise provided herein, the applicable amount of any Alternative
Currency for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the relevant Swingline
Lender, as applicable.
1.4.2    Wherever in this Agreement in connection with a Borrowing, Advance, or
Swingline Borrowing, or conversion, continuation or prepayment, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Advance, or Swingline Borrowing is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as reasonably determined by the
Administrative Agent or the applicable Swingline Lender, as the case may be.
ARTICLE II
THE FACILITY
2.1    The Facility.
From the Effective Date until the Termination Date, each Bank severally agrees
to make Ratable Loans to the Borrowers from time to time in amounts not to
exceed in the aggregate at any one time outstanding, the amount of its
Commitment.
2.1.1    Each Bank may, in its sole discretion and not subject to the amount of
its Commitment, make bids to make Competitive Bid Loans to the Company in
accordance with Section 2.3.
2.1.2    In no event may the aggregate principal amount of all outstanding
Advances (including both the Ratable Advances and the Competitive Bid Advances)
exceed the Aggregate Commitments.
2.1.3    Subject to the terms of this Agreement, the Borrowers may borrow, repay
and re-borrow within the limits of each Bank’s Commitment at any time prior to
the Termination Date.
2.2    Ratable Advances.


25

--------------------------------------------------------------------------------







2.2.1    General. Each Ratable Advance hereunder shall consist of borrowings
made from the several Banks ratably in proportion to the amounts of their
respective Commitments. For so long as any Competitive Bid Advances are
outstanding, the aggregate outstanding amount of Competitive Bid Advances shall
reduce each Bank’s Commitment ratably in the proportion such Bank’s Commitment
bears to the Commitments regardless of which Bank or Banks make such Competitive
Bid Advances. No Bank shall be obligated to make a Loan hereunder if the
aggregate principal amount of such Bank’s Ratable Loans outstanding would exceed
its Commitment. Upon the request of any Bank made through the Administrative
Agent, the applicable Borrower shall execute and deliver to such Bank (through
the Administrative Agent) a Ratable Note, which shall evidence such Bank’s
Ratable Advances.
2.2.2    Ratable Advance Rate Options. The Ratable Advances may be Floating Rate
Advances or Eurodollar Ratable Advances, or a combination thereof, selected by
the Company in accordance with Section 2.2.3, and as converted or continued in
accordance with Section 2.2.4; provided, that all Advances denominated in an
Alternative Currency must be Eurodollar Ratable Advances; provided, further,
that no Advance may mature after the Termination Date.
2.2.3    Method of Selecting Rate Options and Interest Periods for Ratable
Advances. The Company shall select the Rate Option and, if applicable, Interest
Period applicable to each Ratable Advance from time to time. The Company shall
give the Administrative Agent irrevocable notice appropriately completed and
signed by a Responsible Officer, which shall be substantially in the form
attached hereto as Exhibit F-1 (a “Ratable Borrowing Notice”) or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) not later than 9:00 a.m. (San Francisco time) (a) on
the Business Day of the Borrowing Date of each Floating Rate Advance, (b) three
(3) Business Days before the Borrowing Date for each Eurodollar Ratable Advance
denominated in Dollars or an Alternative Currency (other than a Special Notice
Currency) and (c) four (4) Business Days before the Borrowing Date for each
Eurodollar Ratable Advance denominated in a Special Notice Currency.
Notwithstanding the foregoing, a Ratable Borrowing Notice for a Floating Rate
Advance may be given not later than fifteen (15) minutes after the time which
the Company is required to reject one or more bids offered in connection with an
Absolute Rate Auction pursuant to Section 2.3.6 and a Ratable Borrowing Notice
for a Eurodollar Ratable Advance may be given not later than fifteen (15)
minutes after the time the Company is required to reject one or more bids
offered in connection with a Eurodollar Auction pursuant to Section 2.3.6. A
Ratable Borrowing Notice shall specify:
(a)    the Borrowing Date, which shall be a Business Day, of such Ratable
Advance;
(b)    the aggregate amount of such Ratable Advance;


26

--------------------------------------------------------------------------------







(c)    the Rate Option selected for such Ratable Advance;
(d)    in the case of each Fixed Rate Advance, the Interest Period applicable
thereto (which may not end after the Termination Date). If the Company fails to
specify an Interest Period in a Ratable Borrowing Notice, then the Company shall
be deemed to have specified an Interest Period of one (1) month;
(e)    the currency of the Ratable Advance; provided that, if the Company fails
to specify a currency in the Ratable Borrowing Notice, then the Ratable Advance
so requested shall be made in Dollars; and
(f)    if applicable, the Designated Borrower.
2.2.4    Conversion and Continuation Elections.
(a)    The Company may, upon irrevocable written notice to the Administrative
Agent in accordance with Section 2.2.4(b): (i) elect, as of any Business Day, in
the case of a Floating Rate Advance, or as of the last day of the applicable
Interest Period, in the case of a Eurodollar Ratable Advance, to convert such
Advance into an Advance bearing interest based on another Rate Option; or (ii)
elect, as of the last day of the applicable Interest Period, to continue a
Eurodollar Ratable Advance having an Interest Period expiring on such day;
except, that during the existence of a Default, the Company may not elect to
have any Advance converted into or continued as a Eurodollar Ratable Advance
unless the Majority Banks consent thereto. All conversions and continuations of
Advances shall be made ratably according to the respective outstanding principal
amounts of the Loans with respect to which the notice was given held by each
Bank.
(b)    The Company shall deliver a notice of conversion/continuation
appropriately completed and signed by a Responsible Officer in the form attached
hereto as Exhibit G (a “Notice of Conversion/Continuation”) or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) to be received by the Administrative Agent not later
than 9:00 a.m. (San Francisco time) (i) on the Business Day preceding the
Conversion/Continuation Date if the Advance is denominated in Dollars and is to
be converted into or continued as a Floating Rate Advance, or (ii) three (3)
Business Days before the Conversion/Continuation Date if the Advance is
denominated in Dollars or an Alternative Currency (or four (4) Business Days in
the case of a Special Notice Currency) and is to be converted into or continued
as a Eurodollar Ratable Advance; specifying:
(i)    the Conversion/Continuation Date, which shall be a Business Day, of such
Ratable Advance;


27

--------------------------------------------------------------------------------







(ii)    the aggregate amount of such Ratable Advance to be converted or
continued;
(iii)    the Rate Option for such Ratable Advance resulting from the conversion
or continuation; and
(iv)    in the case of each Fixed Rate Advance, the Interest Period applicable
thereto (which may not end after the Termination Date).
provided that the Company may give the Administrative Agent a telephonic notice
of such request on or before the deadline set forth above so long as any
telephonic notice is confirmed promptly by delivery to the Administrative Agent
of a written notice. The Administrative Agent at all times shall be entitled to
rely on such telephonic notice with respect to such continuation or conversion,
regardless of whether any written confirmation is received.
(c)    If upon the expiration of any Interest Period applicable to a Eurodollar
Ratable Advance denominated in Dollars, the Company has failed to timely select
a new Interest Period to be applicable to such Advance, or if any Default or
Unmatured Default then exists, the Company shall be deemed to have elected to
convert such Advance into a Floating Rate Advance effective as of the expiration
date of such Interest Period.
(d)    If upon the expiration of any Interest Period applicable to a Eurodollar
Ratable Advance denominated in an Alternative Currency, the Company has failed
to select timely a new Interest Period to be applicable to such Advance, such
Advance shall be continued as Eurodollar Ratable Advances in its original
currency with an Interest Period of one (1) month.
(e)    No Ratable Advance may be converted into or continued as a Ratable
Advance denominated in a different currency, but instead must be prepaid in the
original currency of such Ratable Advance and reborrowed in the other currency.
2.3    Competitive Bid Advances.
2.3.1    Competitive Bid Option. In addition to Ratable Advances pursuant to
Section 2.2, but subject to the terms and conditions of this Agreement
(including any limitations as to the maximum aggregate principal amount of all
outstanding Advances), the Company may, as set forth in this Section 2.3,
request the Banks, prior to the Termination Date, to make offers to make
Competitive Bid Advances to the Company. Each Bank may, but shall have no
obligation to, make such offers and the Company may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section
2.3. Upon the request of any Bank made through the Administrative Agent, the
Company shall execute and deliver to such Bank (through the Administrative
Agent) a Competitive Bid Note, which shall evidence such Bank’s Competitive Bid
Advances.


28

--------------------------------------------------------------------------------







2.3.2    Competitive Bid Quote Request. When the Company wishes to request
offers to make Competitive Bid Loans under this Section 2.3, it shall transmit
to the Administrative Agent in writing a Competitive Bid Quote Request
substantially in the form of Exhibit B hereto so as to be received no later than
(i) 9:00 a.m. (San Francisco time) at least four (4) Business Days prior to the
Borrowing Date proposed therein, in the case of a Eurodollar Auction or (ii)
9:00 a.m. (San Francisco time) at least one (1) Business Day prior to the
Borrowing Date proposed therein, in the case of an Absolute Rate Auction
specifying:
(a)    the proposed Borrowing Date, which shall be a Business Day, for the
proposed Competitive Bid Advance;
(b)    the aggregate principal amount of such Competitive Bid Advance;
(c)    whether the Competitive Bid Quotes requested are to set forth a
Eurodollar Bid Rate or an Absolute Rate, or both; and
(d)    the Interest Period applicable thereto (which may not end after the
Termination Date).
The Company may request offers to make Competitive Bid Loans for more than one
(1) Interest Period in a single Competitive Bid Quote Request. No Competitive
Bid Quote Request shall be given within five (5) Business Days (or, in either
case upon reasonable prior notice to the Banks, such other number of days as the
Company and the Administrative Agent may agree) of any other Competitive Bid
Quote Request. Each Competitive Bid Quote Request shall be in Dollars in a
minimum amount of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof). A Competitive Bid Quote Request that does not conform substantially to
the format of Exhibit B hereto shall be rejected, and the Administrative Agent
shall promptly notify the Company of such rejection.
2.3.3    Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.3.2, the Administrative
Agent shall send to each of the Banks an Invitation for Competitive Bid Quotes
substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Company to each Bank to submit Competitive Bid Quotes offering
to make the Competitive Bid Loans to which such Competitive Bid Quote Request
relates in accordance with this Section 2.3.
2.3.4    Submission and Contents of Competitive Bid Quotes.
(a)    Each Bank may, in its sole discretion, submit a Competitive Bid Quote
containing an offer or offers to make Competitive Bid Loans in response to any
Invitation for


29

--------------------------------------------------------------------------------







Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.3.4 and must be submitted to the Administrative
Agent in writing at the Administrative Agent’s Office not later than (a) 9:00
a.m. (San Francisco time) at least three (3) Business Days prior to the proposed
Borrowing Date, in the case of a Eurodollar Auction or (b) 9:00 a.m. (San
Francisco time) on the proposed Borrowing Date, in the case of an Absolute Rate
Auction (or, in either case upon reasonable prior notice to the Banks, such
other time and date as the Company and the Administrative Agent may agree);
provided, that Competitive Bid Quotes submitted by Bank of America may only be
submitted if Bank of America notifies the Company of the terms of the offer or
offers contained therein not later than fifteen (15) minutes prior to the latest
time at which the relevant Competitive Bid Quotes must be submitted by the other
Banks. Subject to Articles IV and VIII, any Competitive Bid Quote so made shall
be irrevocable except with the written consent of the Administrative Agent given
on the instructions of the Borrower.
(b)    Each Competitive Bid Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:
(i)    the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes,
(ii)    the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (1) may be greater than, less than
or equal to the Commitment, of the quoting Bank, (2) must be at least $5,000,000
and an integral multiple of $1,000,000, and (3) may not exceed the principal
amount of Competitive Bid Loans for which offers were requested,
(iii)    in the case of a Eurodollar Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan,
(iv)    the minimum or maximum amount, if any, of the Competitive Bid Loan which
may be accepted by the Company,
(v)    in the case of an Absolute Rate Auction, the Absolute Rate offered for
each such Competitive Bid Loan, and
(vi)    the identity of the quoting Bank.
(c)    The Administrative Agent shall reject any Competitive Bid Quote that:
(i)    is not substantially in the form of Exhibit D hereto or does not specify
all of the information required by Section 2.3.4(b);


30

--------------------------------------------------------------------------------







(ii)    contains qualifying, conditional or similar language, other than any
such language contained in Exhibit D hereto;
(iii)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
(iv)    arrives after the time set forth in Section 2.3.4(a).
If any Competitive Bid Quote shall be rejected pursuant to this Section
2.3.4(c), then the Administrative Agent shall notify the relevant Bank of such
rejection as soon as practical.
2.3.5    Notice to Company. The Administrative Agent shall promptly notify the
Company of the terms (i) of any Competitive Bid Quote submitted by a Bank that
is in accordance with Section 2.3.4, and (ii) of any Competitive Bid Quote that
is in accordance with Section 2.3.4 and amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Bank with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Administrative Agent unless
such subsequent Competitive Bid Quote specifically states that it is submitted
solely to correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Company shall specify the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request
and the respective principal amounts and Eurodollar Bid Rates or Absolute Rates,
as the case may be, so offered.
2.3.6    Acceptance and Notice by Company. Not later than (i) 10:00 a.m. (San
Francisco time) at least three (3) Business Days prior to the proposed Borrowing
Date, in the case of a Eurodollar Auction, or (ii) 10:00 a.m. (San Francisco
time) on the proposed Borrowing Date, in the case of an Absolute Rate Auction
(or, in either case upon reasonable prior notice to the Banks, such other time
and date as the Company and the Administrative Agent may agree), the Company
shall notify the Administrative Agent of its acceptance or rejection of the
offers so notified to it pursuant to Section 2.3.5; provided, however, that the
failure by the Company to give such notice to the Administrative Agent shall be
deemed to be a rejection of all such offers. In the case of acceptance, such
notice (a “Competitive Bid Borrowing Notice”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Company may accept any Competitive Bid Quote in whole or in part (subject to the
terms of Section 2.3.4(b)(iv)); provided, that:
(a)    the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;


31

--------------------------------------------------------------------------------







(b)    acceptance of offers may only be made on the basis of ascending
Eurodollar Bid Rates or Absolute Rates, as the case may be; and
(c)    the Company may not accept any offer that is described in Section
2.3.4(c) or that otherwise fails to comply with the requirements of this
Agreement for the purpose of obtaining a Competitive Bid Loan under this
Agreement.
2.3.7    Allocation by Administrative Agent. If offers are made by two or more
Banks with the same Eurodollar Bid Rates or Absolute Rates, as the case may be,
for a greater aggregate principal amount than the amount in respect of which
offers are accepted for the related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
such multiples, not less than $1,000,000, as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amount of such offers;
provided, however, that no Bank shall be allocated a portion of any Competitive
Bid Advance which is less than the minimum amount which such Bank has indicated
that it is willing to accept. Allocations by the Administrative Agent of the
amounts of Competitive Bid Loans shall be conclusive in the absence of manifest
error. The Administrative Agent shall promptly, but in any event on the same
Business Day, notify each Bank of its receipt of a Competitive Bid Borrowing
Notice and the aggregate principal amount of such Competitive Bid Advance
allocated to each participating Bank.
2.4    Fees.
2.4.1    Arrangement, Structuring and Agency Fees. The Company shall pay such
arrangement, structuring and agency fees to BAS and the Administrative Agent in
the amounts and at the times specified in the letter agreement, dated July 26,
2019, among the Company, Bank of America and BAS (the “Bank of America Fee
Letter”), and to Citigroup Global Markets Inc. in the amounts and at the times
specified in the letter agreement, dated July 26, 2019, between the Company and
Citigroup Global Markets Inc. (together with the Bank of America Fee Letter,
collectively, the “Fee Letters”). Except as set forth in the Bank of America Fee
Letter, such fees shall be fully earned when paid and shall be nonrefundable for
any reason whatsoever.
2.4.2    Administration Fee. The Company hereby agrees to pay to the
Administrative Agent an administration fee for Competitive Bid Quote Requests in
such amounts as are from time to time agreed upon by the Company and the
Administrative Agent.
2.4.3    Facility Fee.
(a)    Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Bank in accordance with its pro rata share of the Commitments, a
facility fee equal to the Applicable Facility Fee Rate times the actual daily
amount of the Commitments, regardless


32

--------------------------------------------------------------------------------







of usage (without giving effect to any reduction in Commitments due to
outstanding Competitive Bid Loans), subject to adjustment as provided in Section
2.8. The facility fee shall accrue at all times from the Effective Date until
the Termination Date and shall be due and payable quarterly in arrears on each
Payment Date, commencing with the first Payment Date to occur after the
Effective Date, and on the Termination Date.
(b)    Calculation of Facility Fee. The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Facility Fee
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Facility Fee Rate separately for each period during
such quarter that such Applicable Facility Fee Rate was in effect. The facility
fee shall accrue at all times, including at any time during which one or more of
the conditions in Article IV is not met.
2.4.4    Banks’ Participation Fee. On the Effective Date, the Company shall pay
to BAS, for the account of the Banks in accordance with their respective pro
rata shares, a participation fee in an amount set forth in the Bank of America
Fee Letter. Such participation fees are for the credit facility committed to by
the Banks under this Agreement and are fully earned on the date paid. The
participation fee paid to each Bank is solely for its own account and is
nonrefundable for any reason whatsoever.
2.4.5    Computation of Fees. Computation of all fees shall be calculated on the
basis of a year of 360 days and the actual number of days elapsed, which results
in a higher yield to the payee thereof than a method based on a year of 365 or
366 days.
2.5    General Facility Terms.
2.5.1    Method of Borrowing. Not later than 11:00 a.m. (San Francisco time) in
the case of any Advance denominated in Dollars and not later than the Applicable
Time specified by the Administrative Agent in the case of any Advance
denominated in an Alternative Currency on each Borrowing Date, each Bank shall
make available its Loan or Loans in funds immediately available to the
Administrative Agent at the Administrative Agent’s Office. Unless otherwise
instructed by the Company, the Administrative Agent shall deposit the funds so
received from the Banks in the Company’s account at Bank of America’s main
office in San Francisco.
2.5.2    Minimum Amount of Each Advance. Each Ratable Advance, and each
conversion and continuation with respect to a Ratable Advance, shall be in the
minimum amount of (x) $10,000,000 (and in integral multiples of $1,000,000 if in
excess thereof) with respect to Floating Rate Advances and (y) the $5,000,000
with respect to Eurodollar Rate Advances; provided, however, that any Floating
Rate Advance or Eurodollar Rate Advance may be in the aggregate amount of the
unused Commitments.


33

--------------------------------------------------------------------------------







2.5.3    Repayment.
(a)    Except for optional payments pursuant to Section 2.5.4, (a) each
Competitive Bid Advance shall be paid in full by the Company on the last day of
the Interest Period applicable thereto, and (b) each Ratable Advance shall be
paid in full by each Borrower on the last day of the Interest Period applicable
thereto, unless such Ratable Advance is converted or continued in accordance
with Section 2.2.4; but in any event all Advances shall be paid in full on the
Termination Date.
(b)    Each Borrower shall repay each Swingline Advance on the earlier to occur
of (i) the date seven (7) Business Days after such Advance is made and (ii) the
Termination Date.
(c)    If the Administrative Agent notifies the Company at any time that the
Total Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two (2) Business Days after receipt of
such notice, the Company shall, or shall instruct one or more Borrowers to,
prepay Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the aggregate
Commitments then in effect; provided that the Company may elect in its sole
discretion which Loans to prepay.
2.5.4    Optional Principal Payments.
(a)    The Borrowers may, upon notice to the Administrative Agent, from time to
time pay all outstanding Ratable Advances, or, in a minimum aggregate amount of
$10,000,000 (and in multiples of $1,000,000 if in excess thereof), any portion
of the outstanding Ratable Advances, in each case without penalty or premium;
provided, that such notice must be received by the Administrative Agent not
later than 11:00 a.m. (San Francisco time) (i) three (3) Business Days’ (or four
(4) Business Days with respect to a Special Notice Currency) prior to any date
of prepayment with respect to Eurodollar Ratable Advances and (ii) on the date
of prepayment with respect to Floating Rate Advances. All such payments shall be
made in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office by 11:00 a.m. (San Francisco time) on the date of
payment. A Competitive Bid Advance may not be prepaid without the prior consent
of the Bank holding such Loan. Any prepayment of a Fixed Rate Advance prior to
the end of an applicable Interest Period shall be subject to the indemnification
provided in Section 3.4.
(b)    Any Borrower may, upon notice to the applicable Swingline Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swingline Advances in whole or in part without premium or penalty;
provided that (i) such notice must be received by such Swingline Lender and the
Administrative Agent not later than 12:00 p.m. (London time) one (1) Business
Day prior to the proposed repayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000. Each such notice shall specify the date
and amount


34

--------------------------------------------------------------------------------







of such prepayment. If such notice is given by any Borrower, the prepayment
amount specified in such notice shall be due and payable on the date specified
therein.
2.5.5    Interest Periods. Subject to the provisions of Section 2.5.6, each
Advance shall bear interest (i) with respect to any Floating Rate Advance, on
the outstanding principal amount from the applicable Borrowing Date until
payment in full, and (ii) with respect to any other Advance, from the first day
of the Interest Period applicable thereto to the earlier of (a) the last day of
such Interest Period, or (b) the date of any earlier prepayment as permitted by
Section 2.5.4, at the interest rate determined as applicable to such Advance,
subject to the Company’s right to convert or continue Ratable Advances pursuant
to Section 2.2.4. The Borrowers shall not request a Fixed Rate Advance if, after
giving effect to the requested Fixed Rate Advance, more than 20 separate Fixed
Rate Advances would be outstanding.
2.5.6    Rate after Maturity.
(a)    Except as provided in the next sentence, any Advance not paid at
maturity, whether by acceleration or otherwise, shall bear interest until paid
in full at a rate per annum equal to the Base Rate plus the Applicable Margin,
if any, applicable to Floating Rate Loans plus 2% per annum to the fullest
extent permitted by applicable Laws. In the case of a Eurodollar Ratable Advance
or Eurodollar Bid Rate Advance not paid at maturity, whether by acceleration or
otherwise, such Advance shall bear interest at a rate per annum equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Advance plus 2% per annum to the fullest extent permitted by applicable Laws.
(b)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Banks, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the Base
Rate plus the Applicable Margin, if any, applicable to Floating Rate Loans plus
2% per annum to the fullest extent permitted by applicable Laws.
(c)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
2.5.7    Interest Payment Dates; Interest Basis. Interest accrued on each
(i) Floating Rate Advance shall be payable on each Payment Date and (ii) other
Advance shall be payable on the last day of its applicable Interest Period, and
on any date on which such Advance is prepaid, whether due to acceleration or
otherwise. Interest accrued on each Fixed Rate Advance having an Interest Period
longer than three (3) months shall also be payable on the last day of each three
(3)-month interval during such Interest Period. Interest on all Floating Rate
Advances (including Floating Rate Advances determined by reference to the
Eurodollar Base Rate) calculated on the


35

--------------------------------------------------------------------------------







basis of the Base Rate shall be calculated on the basis of a year of 365 or 366
days, as the case may be, and the actual number of days elapsed. Interest on all
other Advances shall be calculated for the actual number of days elapsed on the
basis of a year of 360 days and the actual number of days elapsed, which results
in a higher yield to the payee thereof than a method based on a year of 365 or
366 days. Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to 11:00
a.m. (San Francisco time) at the place of payment. If any payment of principal
or interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.
2.5.8    Method of Payment. All payments to be made by any Loan Party shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff, without prejudice such Loan Party’s right to later assert any
counterclaim, defense, recoupment or setoff. Except as specifically provided in
this Agreement, including this Section 2.5.8 and except with respect to
principal and interest in Advances denominated in an Alternative Currency, all
payments by any Loan Party hereunder shall be made to the Administrative Agent,
for the account of the respective Banks to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. (San Francisco time) on the date when due. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Advances denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Banks to which such payment is owed, at the applicable Administrative
Agent’s Office in such Alternative Currency and in same day funds not later than
12:00 p.m. (local time) on the dates specified herein. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent shall apply payments, other than optional prepayments, (i) first, ratably
among the Banks with respect to any principal and interest due in connection
with Ratable Advances, (ii) second, after all amounts described in clause (i)
have been satisfied, ratably among those Banks for whom any payment of principal
and interest is due in connection with any Competitive Bid Advances, and (iii)
third, after all amounts described in clauses (i) and (ii) have been satisfied,
ratably to any other Obligations then due to the Banks. If such payment is
received by the Administrative Agent (i) by 11:00 a.m. (San Francisco time) in
the case of payments in Dollars or (ii) at the applicable Administrative Agent’s
Office in such Alternative Currency and in same day funds not later than
1:00 p.m. (local time) in the case of payments in an Alternative Currency, such
delivery to the Banks shall be made on the same day and if received thereafter
shall be made on the next succeeding Business Day. The Administrative Agent is
hereby authorized to charge the account of any Borrower held at Bank of America
for each payment of principal, interest and fees owing by such Borrower as it
becomes due hereunder.


36

--------------------------------------------------------------------------------







2.5.9    Notes; Telephonic Notices; Designation of the Company. Each Bank is
hereby authorized to record on the schedule attached to each of its Notes, or
otherwise record in accordance with its usual practice, the date and amount of
each of its Loans of the type evidenced by such Note; provided, however, that
any failure to so record shall not affect the applicable Borrower’s Obligations
under this Agreement or any Note. The Company hereby authorizes the Banks and
the Administrative Agent to extend, continue and convert Advances, effect Rate
Option selections and submit Competitive Bid Quotes based on telephonic notices
made by any person or persons the Administrative Agent or any Bank in good faith
believes to be an authorized officer or an officer, employee or agent of the
Company designated by an authorized officer. The Company agrees to deliver
promptly to the Administrative Agent a written confirmation of each telephonic
notice signed by an authorized officer. If the written confirmation differs in
any material respect from the action taken by the Administrative Agent and the
Banks, the records of the Administrative Agent and the Banks shall govern absent
manifest error.
2.5.10    Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Bank of the contents of each Ratable
Borrowing Notice, Notice of Conversion/Continuation (or automatic conversion
pursuant to Section 2.2.4(c)), and payment notice received by it hereunder
promptly and in any event (provided such items were timely received by the
Administrative Agent from the Company) before the close of business on the same
Business Day of receipt thereof (or, in the case of borrowing notices with
respect to Floating Rate Advances, within one (1) hour of receipt thereof). The
Administrative Agent will notify each Bank of the interest rate applicable to
each Fixed Rate Advance promptly upon determination of such interest rate and
will give each Bank prompt notice of each change in the Base Rate in respect of
any outstanding Floating Rate Advance.
2.5.11    Non Receipt of Funds by the Administrative Agent. Unless the Company
or any Bank has notified the Administrative Agent, prior to the date any payment
is required to be made by it to the Administrative Agent hereunder, that the
applicable Borrower or such Bank, as the case may be, will not make such
payment, the Administrative Agent may assume that such Borrower or such Bank, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:
(a)    if such Borrower failed to make such payment, each Bank shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Bank in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Bank to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the interest rate applicable to Floating Rate Loans; and


37

--------------------------------------------------------------------------------







(b)    if any Bank failed to make such payment, such Bank shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the applicable
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Bank pays such amount to the
Administrative Agent, then such amount shall constitute such Bank’s Ratable Loan
or Competitive Bid Loan, as the case may be, included in the applicable Advance.
If such Bank does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Company, and the Company shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Advance. Nothing
herein shall be deemed to relieve any Bank from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Company may have against any Bank as a result of any default by such Bank
hereunder.
A notice of the Administrative Agent to any Bank or the Company with respect to
any amount owing under this Section 2.5.11 shall be conclusive, absent manifest
error.
2.5.12    Cancellation. The Company may, at any time after the Effective Date,
upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent, terminate or permanently reduce the Commitments in whole,
or in a minimum aggregate amount of $10,000,000 (and in integral multiples of
$1,000,000 in excess thereof); unless, after giving effect thereto and to any
prepayments of Loans made on the effective date thereof, the then-outstanding
principal amount of the Loans would exceed the amount of the combined
Commitments then in effect. After giving effect to any reduction of the
aggregate Commitments, if the Swingline Sublimit exceeds the amount of the
aggregate Commitments, such sublimit shall be automatically reduced by the
amount of such excess. All accrued commitment fees to, but not including, the
effective date of any reduction or termination of Commitments shall be paid on
the effective date of such reduction or termination. Once the Commitments are
reduced in accordance with this Section 2.5.12, they may not be increased.
2.5.13    Lending Offices. Each Bank may from time to time, by written notice to
the Administrative Agent and the Company, change its Lending Office and for
whose account Loan payments are to be made.
2.6    Extension of Termination Date.


38

--------------------------------------------------------------------------------







2.6.1    Requests for Extension. The Company may, by notice to the
Administrative Agent (who shall promptly notify the Banks) signed by a
Responsible Officer not later than forty five (45) days prior to any anniversary
hereof (each, a “Loan Anniversary”), request that each Bank extend such Bank’s
Termination Date for an additional one (1) year from the Termination Date then
in effect hereunder (the “Existing Termination Date”); provided, that in no
event shall the Termination Date be extended beyond August 16, 2026.
2.6.2    Bank Elections to Extend. Each Bank, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is ten (10) Business Days after receipt of
notice from the Administrative Agent of the Company’s request for an extension
advise the Administrative Agent whether or not such Bank agrees to such
extension and each Bank that determines not to so extend its Termination Date (a
“Non-Extending Bank”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Bank that does not so advise the Administrative Agent on or before
the Notice Date shall be deemed to be a Non-Extending Bank. The election of any
Bank to agree to such extension shall not obligate any other Bank to so agree.
2.6.3    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Bank’s determination under this Section 2.6.3 no
later than the date 30 days prior to the applicable Loan Anniversary (or, if
such date is not a Business Day, on the next preceding Business Day).
2.6.4    Additional Commitment Banks. If (and only if) the Majority Banks have
agreed to extend their Termination Date, the Company shall have the right on or
before the Existing Termination Date to replace each Non-Extending Bank with,
and add as “Banks” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Bank”) as provided in Section 3.7,
each of which Additional Commitment Banks shall have entered into an Assignment
and Assumption pursuant to which such Additional Commitment Bank shall,
effective as of the Existing Termination Date, undertake a Commitment (and, if
any such Additional Commitment Bank is already a Bank, its Commitment shall be
in addition to such Bank’s Commitment hereunder on such date).
2.6.5    Minimum Extension Requirement. If (and only if) the Majority Banks have
agreed so to extend their Termination Date immediately prior to the applicable
Loan Anniversary, then, the Termination Date of each Extending Bank and of each
Additional Commitment Bank shall be extended to the date falling one (1) year
after the Existing Termination Date (except that, if such date is not a Business
Day, such Termination Date as so extended shall be the next preceding Business
Day) and, as of the Existing Termination Date, each Additional Commitment Bank
shall become a “Bank” for all purposes of this Agreement.


39

--------------------------------------------------------------------------------







2.6.6    Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Termination Date pursuant to this Section 2.6.6
shall not be effective with respect to any Bank (unless otherwise agreed by such
Bank) unless:
(a)    no Unmatured Default or Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
(b)    the representations and warranties contained in this Agreement are true
and correct in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies to any
representation or warranty, such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);
(c)    since the date of the financial statements most recently delivered to the
Administrative Agent in accordance with Section 6.1.1, no event, circumstance or
development shall have occurred that constitutes, has had or would reasonably be
expected to have a Material Adverse Effect; and
(d)    on the Termination Date of each Non-Extending Bank, the Company shall
repay to each such Non-Extending Bank any Loans at the time owing to it (and pay
any additional amounts required pursuant to Section 3.4) and such Non-Extending
Bank’s Commitments shall be terminated.
2.6.7    Updated Schedule 2. Promptly after each such extension, the
Administrative Agent shall prepare and deliver to each remaining Bank an updated
Schedule 2 to this Agreement, listing the Banks, Commitments and Applicable
Percentages after giving effect to such extension.
2.6.8    Conflicting Provisions. This Section 2.6 shall supersede any provisions
in Section 12.2 to the contrary.
2.7    Increase in Commitments.
2.7.1    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Banks), the Company
may from time to time, request an increase in the Commitments by an amount (for
all such requests) not exceeding $1,000,000,000; provided that any such request
for an increase shall be in a minimum amount of $100,000,000. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Bank is requested to respond


40

--------------------------------------------------------------------------------







(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the Banks).
2.7.2    Elections to Increase. Each Bank shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Bank not responding within such time
period shall be deemed to have declined to increase its Commitment.
2.7.3    Notification by Administrative Agent; Additional Banks. The
Administrative Agent shall notify the Company and each Bank of the Banks’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Swingline Lenders, the Company may also invite additional Eligible Assignees
(each, an “Additional Bank”) to become Banks pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel.
2.7.4    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section 2.7.4, the Administrative Agent and
the Company shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such increase. The Administrative Agent shall
promptly notify the Company and the Banks of the final allocation of such
increase and the Increase Effective Date.
2.7.5    Conditions to Effectiveness of Increase. As a condition precedent to
such increase, (i) the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Bank) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date (except where any such representation or warranty is
otherwise qualified by materiality, in which case such representation or
warranty shall be true and correct in all respects and except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date), and (B) no
Default exists or would result therefrom and (ii) (x) upon the reasonable
request of any Additional Bank made at least ten (10) Business Days prior to the
Increase Effective Date, the Company shall have provided to such Bank, and such
Additional Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least five (5) Business Days prior to the Increase
Effective Date and (y) at least five (5) Business Days prior to the Increase
Effective Date, any Loan Party that qualifies as a “legal entity customer” under
the


41

--------------------------------------------------------------------------------







Beneficial Ownership Regulation shall have delivered, to each Bank that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.
The Borrowers shall prepay any Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.4) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section 2.7.5.
2.8    Defaulting Banks.
2.8.1    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Law:
(a)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.2.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Section 8.1 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Bank pursuant to Section 12.1), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Bank
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Bank to the Swingline Lenders
hereunder, third, as the Company may request (so long as no Default or Unmatured
Default exists), to the funding of any Loan in respect of which that Defaulting
Bank has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Bank to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Bank or Swingline Lenders against that Defaulting
Bank as a result of that Defaulting Bank’s breach of its obligations under this
Agreement; sixth, so long as no Default or Unmatured Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Bank as a result of that Defaulting Bank’s breach of its obligations under this
Agreement; and seventh, to that Defaulting Bank or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Bank
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Banks on
a pro rata basis prior to being applied to the payment of any Loans


42

--------------------------------------------------------------------------------







of that Defaulting Bank. Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank pursuant to this Section 2.8.1(b) shall be deemed paid to and
redirected by that Defaulting Bank, and each Bank irrevocably consents hereto.
(c)    Certain Fees.
(i)    A Defaulting Bank shall be entitled to receive any facility fee pursuant
to Section 2.4.3 for any period during which that Bank is a Defaulting Bank only
to extent allocable to the Outstanding Amount of the Advances funded by it.
(ii)    With respect to any fee payable under Section 2.4.3 not required to be
paid to any Defaulting Bank pursuant to clause (i) above, the Company shall (x)
pay to each non-Defaulting Bank that portion of any such fee otherwise payable
to such Defaulting Bank with respect to such Defaulting Bank’s participation in
Swingline Advances that has been reallocated to such non-Defaulting Bank
pursuant to clause (iii) below, (y) pay to the Swingline Lenders the amount of
any such fee otherwise payable to such Defaulting Bank to the extent allocable
to such Swingline Lenders’ Fronting Exposure to such Defaulting Bank, and (z)
not be required to pay the remaining amount of any such fee.
(iii)    All or any part of such Defaulting Bank’s participation in Swingline
Advances shall be reallocated among the non-Defaulting Banks in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Bank’s Commitment) but only to the extent that such reallocation does
not cause the aggregate Credit Exposure of any Non-Defaulting Bank to exceed
such Non-Defaulting Bank’s Commitment. Subject to Section 3.7, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a Non-Defaulting Bank as a result of
such Non-Defaulting Bank’s increased exposure following such reallocation.
2.8.2    Defaulting Bank Cure. If the Company and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Bank should no longer be
deemed to be a Defaulting Bank, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Bank will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other Banks
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Ratable Loans to be held on a pro rata basis by the Banks
in accordance with their pro rata shares, whereupon that Bank will cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly


43

--------------------------------------------------------------------------------







agreed by the affected parties, no change hereunder from Defaulting Bank to Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank’s having been a Defaulting Bank.
2.9    Designated Borrowers.
2.9.1    The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Advances hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Bank) a duly executed
notice and agreement in substantially the form of Exhibit K (a “Designated
Borrower Request and Assumption Agreement”). The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein the Administrative Agent and the Banks
shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or the Majority Banks in their respective reasonable
discretion, and Notes signed by such new Borrowers to the extent any Banks so
require. Provided the Administrative Agent and each Bank consents (which consent
may not be unreasonably withheld) to the designation of an Applicant Borrower as
a “Designated Borrower” hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit L (a “Designated Borrower Notice”) to the
Company and the Banks specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Banks agrees to permit such Designated Borrower to receive Advances
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Ratable Borrowing Notice may be
submitted by or on behalf of such Designated Borrower until the date five (5)
Business Days after such effective date.
2.9.2    The Obligations of the Company and each Designated Borrower shall be
several in nature; provided that the Company shall guarantee the obligations of
each Designated Borrower pursuant to a guaranty agreement substantially in the
form of Exhibit M.
2.9.3    Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section 2.9 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any


44

--------------------------------------------------------------------------------







Advances made by the Banks to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
2.10    The Swingline Advances.
2.10.1    The Swing Line. Subject to the terms and conditions set forth herein,
each Swingline Lender, in reliance upon the agreements of the other Banks set
forth in this Section 2.10, hereby agrees to make Advances in Euros (each such
loan, a “Swingline Advance”) to any Borrower from time to time on any Business
Day during the period from the Effective Date until the Termination Date
applicable to such Swingline Lender; provided, however, that (x) after giving
effect to any Swingline Advance, (i) the Outstanding Amount of all Swingline
Advances made by such Swingline Lender shall not exceed such Swingline Lender’s
Swingline Commitment, (ii) the Total Outstandings shall not exceed the Aggregate
Commitments and (iii) the Credit Exposure of any Bank shall not exceed such
Bank’s Commitment, (y) the Borrowers shall not use the proceeds of any Swingline
Advance to refinance any outstanding Swingline Advance, and (z) no Swingline
Lender shall be under any obligation to make any Swingline Advance if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Advance may have, Fronting Exposure. Each
Swingline Advance shall bear interest at a rate equal to the sum of (x) the
EURIBO Rate for such Interest Period plus (y) the Applicable Margin applicable
to such Interest Period, payable in arrears on the last day of such Interest
Period. Immediately upon the making of a Swingline Advance, each Bank shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Swingline Lender a risk participation in such Swingline Advance
in an amount equal to the product of such Bank’s Applicable Percentage times the
amount of such Swingline Advance.  
2.10.2    Borrowing Procedures. Each Swingline Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the applicable Swingline Lender and
the Administrative Agent and the applicable European office of the
Administrative Agent, which shall be given by a Swingline Advance Notice. Each
such Swingline Advance Notice must be received by the applicable Swingline
Lender and the Administrative Agent not later than 9:30 a.m. (London time) on
the Business Day on which the proposed Swingline Advance is to be made and shall
specify (i) the amount to be borrowed, which shall be a minimum of the
equivalent of $250,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by any Swingline Lender of any Swingline
Advance Notice, such Swingline Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received


45

--------------------------------------------------------------------------------







such Swingline Advance Notice and, if not, such Swingline Lender will notify the
Administrative Agent of the contents thereof. Unless the applicable Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Bank) prior to 12:00 p.m. (London time)
on the date of the proposed Swingline Borrowing (A) directing such Swingline
Lender not to make such Swingline Advance as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.10.1, or (B) that
one or more of the applicable conditions specified in Section 4.2 is not then
satisfied, then, subject to the terms and conditions hereof, the applicable
Swingline Lender will, not later than 3:00 p.m. (London time) on the borrowing
date specified in such Swingline Advance Notice, make the amount of its
Swingline Advance available to the applicable Borrower.
2.10.3    Refinancing of Swingline Advances.
(a)    Any Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorizes each Swingline
Lender to so request on their behalf), that each Bank make an Advance (in Euros)
in an amount equal to such Bank’s Applicable Percentage of the amount of such
Swingline Lender’s Swingline Advances then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Ratable Borrowing
Notice for purposes hereof) and in accordance with the requirements of Section
2.5, without regard to the minimum and multiples specified therein for the
principal amount of Advances of applicable type, but subject to the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.2. The applicable Swingline Lender shall furnish the Company and applicable
Borrower with a copy of the applicable loan notice promptly after delivering
such notice to the Administrative Agent. Each Bank shall make an amount equal to
its Applicable Percentage of the amount specified in such loan notice available
to the Administrative Agent in same day funds for the account of such Swingline
Lender at the Administrative Agent’s Lending Office for Euro-denominated
payments not later than 1:00 p.m. (London time) on the day specified in such
loan notice, whereupon, in each case, subject to Section 2.10.3(b), each Bank
that so makes funds available shall be deemed to have made a Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable Swingline Lender.
(b)    If for any reason any Swingline Advance cannot be refinanced by such a
Borrowing in accordance with Section 2.10.3(a), the request for Advances
submitted by the applicable Swingline Lender as set forth herein shall be deemed
to be a request by such Swingline Lender that each of the Banks fund its risk
participation in the relevant Swingline Advance and each Bank’s payment to the
Administrative Agent for the account of the applicable Swingline Lender pursuant
to Section 2.10.3(a) shall be deemed payment in respect of such participation.


46

--------------------------------------------------------------------------------







(c)    If any Bank fails to make available to the Administrative Agent for the
account of any Swingline Lender any amount required to be paid by such Bank
pursuant to the foregoing provisions of this Section 2.10.3 by the time
specified in Section 2.10.3(a), such Swingline Lender shall be entitled to
recover from such Bank (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable EURIBO Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by such Swingline Lender in connection with the foregoing.
If such Bank pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Bank’s Loan included in the relevant Borrowing or
funded participation in the relevant Swingline Advance, as the case may be. A
certificate of the applicable Swingline Lender submitted to any Bank (through
the Administrative Agent) with respect to any amounts owing under this clause
(c) shall be conclusive absent manifest error.
(d)    Each Bank’s obligation to make Loans or to purchase and fund risk
participations in Swingline Advances pursuant to this Section 2.10.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Bank may have against the applicable Swingline Lender, the applicable
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Bank’s obligation to make Loans pursuant to this Section 2.10.3 is subject to
the conditions set forth in Section 4.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of the applicable Borrower to
repay Swingline Advances, together with interest as provided herein.
2.10.4    Repayment of Participations.
(a)    At any time after any Bank has purchased and funded a risk participation
in a Swingline Advance, if the applicable Swingline Lender receives any payment
on account of such Swingline Advance, such Swingline Lender will distribute to
such Bank its Applicable Percentage thereof in the same funds as those received
by the Swingline Lender.
(b)    If any payment received by any Swingline Lender in respect of principal
or interest on any Swingline Advance is required to be returned by such
Swingline Lender under any of the circumstances described in Article XII
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Bank shall pay to such Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the EURIBO Rate. The Administrative Agent will make such demand
upon the request of the applicable Swingline


47

--------------------------------------------------------------------------------







Lender. The obligations of the Banks under this clause (b) shall survive the
payment in full of the Obligations and the termination of this Agreement.
2.10.5    Interest for Account of Swingline Lender. Each Swingline Lender shall
be responsible for invoicing the Company for interest on the Swingline Advances
made by such Swingline Lender. Until each Bank funds its Loan or risk
participation pursuant to this Section 2.10 to refinance such Bank’s Applicable
Percentage of any Swingline Advance, interest in respect of such Applicable
Percentage shall be solely for the account of the applicable Swingline Lender.
2.10.6    Payments Directly to Swingline Lender. Each Borrower shall make all
payments of principal and interest in respect of Swingline Advances directly to
the applicable Swingline Lender.
2.10.7    Swingline Reports. Each Swingline Lender shall deliver to the
Administrative Agent, on each Business Day that a Swingline Advance made by it
is outstanding, and on each date that a Swingline Advance is made by it, a
writing setting forth the outstanding principal amount, currency, borrowing date
and Borrower of each such Swingline Advance.
2.10.8    Multiple Swing Line Lenders. If at any time there is more than one
Swingline Lender hereunder, the applicable Borrower may, in its discretion, but
subject to the limitations set forth herein, select which Swingline Lender is to
provide any particular Swingline Advance.
2.11    Removal of Borrowers. The Company may, from time to time, upon not less
than five (5) Business Days’ notice to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate any Borrower’s status as such, provided that there are no outstanding
Advances or Loans payable by such Borrower, or other amounts payable by such
Borrower on account of any Advances made to it, as of the effective date of such
termination. The Administrative Agent will promptly notify the Banks of any such
termination of a Borrower’s status.
ARTICLE III
TAXES, CHANGE IN CIRCUMSTANCES
3.1    Taxes.
3.1.1    Any and all payments by any Loan Party on account of any obligation of
any Loan Party to any Bank or the Administrative Agent under this Agreement and
any other Loan Document shall be made free and clear of, and without deduction
or withholding for, any Taxes, except as required by applicable law. In
addition, the Loan Parties agree to pay all Other Taxes in accordance with
applicable law.


48

--------------------------------------------------------------------------------







3.1.2    If any Loan Party shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder to any Bank or the
Administrative Agent, then:
(a)    If such Tax is an Indemnified Tax, the sum payable shall be increased as
necessary so that, after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 3.1), such Bank or the Administrative Agent, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made;
(b)    the applicable Loan Party shall make such deductions and withholdings;
and
(c)    the applicable Loan Party shall pay the full amount deducted or withheld
to the relevant taxing authority or other authority in accordance with
applicable Law.
3.1.3    The Company agrees to indemnify and hold harmless each Bank and the
Administrative Agent for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.1) payable or paid by such Bank or Administrative Agent or
required to be withheld or deducted from a payment to such Bank or
Administrative Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
asserted by the relevant Governmental Authority. Payment under this
indemnification shall be made within thirty (30) days after the date the Bank or
the Administrative Agent makes written demand therefor.
3.1.4    Within thirty (30) days after the date of any payment by the Company of
Indemnified Taxes, the Company shall furnish to each Bank or the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof,
or other evidence of payment reasonably satisfactory to such Bank or the
Administrative Agent.
3.1.5    Without limiting the provisions of Sections 3.1.1, 3.1.2 or 3.1.3, each
Bank shall, and does hereby, indemnify the Company and the Administrative Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Company or the Administrative Agent)
incurred by or asserted against the Company or the Administrative Agent by any
Governmental Authority as a result of the failure by such Bank to deliver, or as
a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Bank to the Company or the Administrative Agent
pursuant to Section 3.1.7. Each Bank hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Bank under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 3.1.5. The Company shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within twenty (20) days after demand therefor, for any amount


49

--------------------------------------------------------------------------------







which a Bank for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to this Section 3.1.5; provided, that the Company
shall not be required to indemnify the Administrative Agent for any amount
attributable to the Administrative Agent’s gross negligence or willful
misconduct. Upon receipt of such indemnity payment and upon the request of the
Company, the Administrative Agent hereby agrees to assign to the Company any
rights for compensation against such Bank to the extent the Administrative Agent
has been indemnified by the Company.
3.1.6    If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.1 (including by the payment of additional
amounts pursuant to this Section 3.1), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.1.6 (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 3.1.6, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 3.1.6 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
3.1.7    Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 3.1.7(a), 3.1.7(b) and 3.1.7(d)


50

--------------------------------------------------------------------------------







below) shall not be required if in the Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank. Without limiting the generality of the
foregoing, in the event that the Company is a “United States person” as defined
in Section 7701(a)(30) of the Code:
(a)    any Bank that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed copies of IRS Form
W-9 certifying that such Bank is exempt from U.S. federal backup withholding
tax;
(b)    any Bank that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Foreign Bank”) shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable: (A) in the case
of a Foreign Bank claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (B) executed copies of IRS Form W-8ECI; (C) in the case of a
Foreign Bank claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Bank is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Company within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled
foreign corporation” related to the Company as described in Section 881(c)(3)(C)
of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E; (D) to the extent a Foreign Bank is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;


51

--------------------------------------------------------------------------------







(c)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(d)    if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.1.7(d), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement and for purposes of this Section 3.1, the term
“applicable law” shall include FATCA.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
3.2    Yield Protection. If, after the date hereof, because of the enactment of,
or any change in, any Law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation thereof (provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or applicable foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted or issued), which:
3.2.1    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the


52

--------------------------------------------------------------------------------







account of, or credit extended by, any Bank in respect of Fixed Rate Advances
(other than reserves and assessments taken into account in determining the
interest rate applicable to Fixed Rate Advances), or
3.2.2    imposes any other condition the result of which is to increase the cost
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) to any
Bank of making, funding or maintaining Fixed Rate Advances or reduces any amount
receivable by any Bank in connection with loans, or requires any Bank to make
any payment calculated by reference to the amount of loans held or interest
received by it, by an amount deemed material by such Bank, or
3.2.3    affects the amount of capital or liquidity required or expected to be
maintained by any Bank or any corporation controlling any Bank and such Bank
determines the amount of capital required is increased by or based upon the
existence of this Agreement or its obligation to make Loans hereunder or of
commitments of this type,
then, within fifteen (15) days of demand by such Bank through the Administrative
Agent, the Company will pay (or cause the applicable Designated Borrower to pay)
such Bank that portion of such increased expense incurred (including, in the
case of Section 3.2.3, any reduction in the rate of return on capital to an
amount below that which it could have achieved but for such law, rule,
regulation, policy, guideline or directive and after taking into account such
Bank’s policies as to capital or liquidity adequacy) or reduction in an amount
received which such Bank determines (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Bank under agreements having
similar provisions to this Section 3.2) is attributable to making, funding and
maintaining its Loans and its Commitment. Notwithstanding the foregoing, if a
Bank fails to make a claim within ninety (90) days after it becomes, or ought
reasonably to have become, aware of any event giving rise to a claim under this
Section 3.2, then such Bank shall be entitled to make any claim under this
Section 3.2 only in respect of any amounts due under this Section 3.2 that are
attributable to the period following the 90th day preceding the day upon which
the Bank makes such claim; provided that, if the change giving rise to such
claim is retroactive, then such ninety (90) day period shall be extended to
include the period of retroactive effect thereof.
3.3    Availability of Rate Options.
3.3.1    If any Bank determines that maintenance of any of its Fixed Rate Loans,
or Floating Rate Loans whose interest is determined by reference to the
Eurodollar Base Rate, at a suitable Lending Office would violate any applicable
law, rule, regulation or directive, whether or not having the force of law, such
Bank shall so notify the Administrative Agent and the Administrative Agent shall
suspend the availability of the affected Rate Option (and, if such notice


53

--------------------------------------------------------------------------------







asserts the illegality of such Bank making or maintaining Floating Rate Loans
the interest rate on which is determined by reference to the Eurodollar Base
Rate component of the Base Rate, the interest rate on which Floating Rate Loans
of such Bank shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate) and require any Fixed Rate Advances outstanding under the
affected Rate Option to be repaid.
3.3.2    If the Majority Banks determine that for any reason in connection with
any request for a Eurodollar Ratable Loan or a conversion to or continuation
thereof, unless and until a Successor Rate is implemented in accordance with
Section 3.3.3, that (a) deposits (whether in Dollars or an Alternative Currency)
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Eurodollar
Ratable Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate or EURIBO Rate, as applicable, for any requested Interest
Period with respect to a proposed Eurodollar Ratable Loan (whether denominated
in Dollars or an Alternative Currency), or (c) the Eurodollar Base Rate or
EURIBO Rate, as applicable, for any requested Interest Period with respect to a
proposed Eurodollar Ratable Loan does not adequately and fairly reflect the cost
to such Banks of funding such Eurodollar Ratable Loan, the Administrative Agent
shall forthwith give notice of such determination to the Company and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Eurodollar
Ratable Loans in the affected currency or currencies shall be suspended, and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Base Rate component of the Base Rate, the utilization of the
Eurodollar Base Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Majority Banks) revokes such notice (which notice the Administrative Agent and
the Majority Banks agree to promptly revoke upon determination that the
conditions giving rise to such notice no longer exist). Upon receipt of such
notice, any Borrower may revoke any pending request for an Advance of,
conversion to or continuation of Eurodollar Base Rate in the affected currency
or currencies or, failing that, will be deemed to have converted such request
into a request for an Advance of Floating Rate Loans in the amount specified
therein (with any such request for an Alternative Currency redenominated into
Dollars in the amount of the Dollar Equivalent thereof).
3.3.3    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Majority Banks
notify the Administrative Agent (with, in the case of the Majority Banks, a copy
to the Company) that the Company or Majority Banks (as applicable) have
determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR or the
EURIBO Rate for any requested Interest Period, including because the LIBOR
Screen Rate or the


54

--------------------------------------------------------------------------------







applicable Thompson Reuters screen (as applicable) is not available or published
on a current basis and such circumstances are unlikely to be temporary; or
(b)    the administrator of the LIBOR Screen Rate or EURIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent, has
made a public statement identifying a specific date after which LIBOR, the
EURIBO Rate or the LIBOR Screen Rate shall no longer be made available, or used
for determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.3.3, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR or the EURIBO Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
or the EURIBO Rate with an alternate benchmark rate (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar
multi-currency denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “Successor Rate”), together with any
proposed Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (San Francisco time) on the fifth
(5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Banks and the Company unless, prior to such time,
Banks comprising the Majority Banks have delivered to the Administrative Agent
written notice that such Majority Banks do not accept such amendment.
If no Successor Rate has been determined and the circumstances under clause (a)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Company and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Eurodollar
Ratable Loans shall be suspended, (to the extent of the affected Eurodollar
Ratable Loans or Interest Periods, as applicable), and (y) the Eurodollar Base
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrowers may revoke any pending request for an
Advance of, conversion to or continuation of Eurodollar Ratable Loans (to the
extent of the affected Eurodollar Ratable Loans or Interest Periods, as
applicable) or, failing that, will be deemed to have converted such request into
a request for advances of Floating Rate Loans (subject to the foregoing clause
(y)) in the amount specified therein (with any such request for an Alternative
Currency redenominated into Dollars in the amount of the Dollar Equivalent
thereof).


55

--------------------------------------------------------------------------------







Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.
For purposes hereof, “Successor Rate Conforming Changes” means, with respect to
any proposed Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Company, to
reflect the adoption of such Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Successor Rate exists, in such
other manner of administration as the Administrative Agent determines, in
consultation with the Company, is reasonably necessary in connection with the
administration of this Agreement).
3.4    Funding Indemnification. If any payment of a Fixed Rate Advance occurs,
whether made by the Company or by a Bank or other assignee in connection with an
assignment pursuant to Section 3.7, on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment,
automatic conversion or otherwise, or the Company requests a Fixed Rate Advance,
or the continuation or conversion of an Advance as or to a Fixed Rate Advance,
or the Company does not borrow, continue or convert such Fixed Rate Advance on
the date specified by the Company except by reason of default by the Banks, the
Company will indemnify each Bank for any loss or cost incurred by it resulting
therefrom, including any loss or cost in liquidating or employing deposits
acquired to fund or maintain the Fixed Rate Advance.
3.5    Regulation D Compensation. Each Bank may through the Administrative Agent
request the Borrowers to pay and upon such request the Borrowers shall pay,
contemporaneously with each payment of interest on the Borrowers’ Eurodollar
Ratable Loans, additional interest on such Loans at a rate per annum determined
by such Bank up to but not exceeding the excess of (i) (A) the Eurodollar Base
Rate divided by (B) one (1) minus the Reserve Requirement with respect to
Eurocurrency liabilities (as defined in Regulation D) over (ii) the Eurodollar
Base Rate. Any Bank wishing to require payment of such additional interest (x)
shall so notify the Company and the Administrative Agent, in which case such
additional interest on the Eurodollar Ratable Loans of such Bank shall be
payable to such Bank at the place indicated in such notice with respect to each
Interest Period commencing at least five (5) Business Days after the giving of
such notice, and (y) shall notify the Company at least five (5) Business Days
prior to each date on which interest is payable on the Eurodollar Ratable Loans
of the amount then due it under this Section 3.5.
3.6    Bank Statements; Survival of Indemnity. To the extent reasonably
possible, each Bank shall designate an alternate Lending Office with respect to
its Fixed Rate Loans to reduce any


56

--------------------------------------------------------------------------------







liability of the Company to such Bank under Section 3.1 or 3.2 or to avoid the
unavailability of a Rate Option under Section 3.3, so long as such designation
is not prohibited by applicable legal and regulatory restrictions and not
disadvantageous to such Bank as determined in its sole discretion. Each Bank
shall deliver to the Company through the Administrative Agent a written
statement of such Bank as to the amount due, if any, under Section 3.1, 3.2 or
3.4, simultaneously with making a request for payment under said Section 3.1,
3.2 or 3.4. Such written statement shall set forth in reasonable detail the
calculations upon which such Bank determined such amount and shall be final,
conclusive and binding on the Company in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a Fixed
Rate Loan shall be calculated as though each Bank funded its Fixed Rate Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the Fixed Rate for such Loan, whether
in fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement shall be payable on demand after receipt by
the Company of the written statement. The Obligations of the Company under
Sections 3.1, 3.2 and 3.4 shall survive payment of the Obligations and
termination of this Agreement.
3.7    Removal of Banks. If (i) the obligation of any Bank to make or continue
any Loans as, or convert Loans to, Eurodollar Ratable Loans has been suspended
pursuant to Section 3.3, (ii) any Bank has demanded compensation under Section
3.1 or 3.2, or (iii) any Bank is a Defaulting Bank, the Company may elect to
remove such Bank as a Bank hereunder or, at Company’s sole expense, to require
such Bank to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and the consents required by, Section
13.1), all of its interest, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations;
provided, that (A) the Company notifies such Bank through the Administrative
Agent of such election at least five (5) Business Days before any date fixed for
a borrowing, (B) (x) in the case of a removal, the Company promptly repays all
outstanding Obligations to such removed Bank or (y) in the case of an assignment
and delegation, such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
other Obligations payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and (C) no
Default or Unmatured Default exists. Upon receipt by the Administrative Agent of
a notice of removal of a Bank in accordance herewith, the Commitment of such
Bank shall terminate. Subject to Section 10.6.2, nothing in this Section 3.7
shall limit Company’s right to recover from a Defaulting Bank any Borrower’s
loss, liability, expense or damage caused by such Defaulting Bank’s failure to
perform its funding obligations under this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT


57

--------------------------------------------------------------------------------







4.1    Closing. Concurrently with the execution of this Agreement and prior to
making the initial Advance, the Company will deliver to the Administrative
Agent, with sufficient copies for the Banks, the following documents, in form
and substance satisfactory to the Administrative Agent and the Banks:
4.1.1    Executed copies of this Agreement.
4.1.2    Competitive Bid Notes and Ratable Notes payable to the order of each of
the Banks requesting Notes.
4.1.3    Copies, certified as of a date not more than one (1) week prior to the
Effective Date by a Responsible Officer of the Company, of its Board of
Directors’ (or Executive Committee’s) resolutions authorizing execution of the
Loan Documents.
4.1.4    An incumbency certificate, executed as of a date not more than one (1)
week prior to the Effective Date by a Responsible Officer of the Company which
shall identify by name and title and bear the signature of the officers of the
Company authorized to sign the Loan Documents and to make borrowings hereunder,
upon which certificate the Administrative Agent and the Banks shall be entitled
to rely until informed of any change in writing by the Borrower.
4.1.5    Written opinions of the Company’s (a) outside counsel and (b) in-house
counsel, in each case addressed to the Administrative Agent and the Banks, which
opinions the Company hereby expressly instructs such counsel to prepare and
deliver to the Administrative Agent and the Banks for their benefit.
4.1.6    A copy of the Articles of Incorporation (or comparable document) of the
Company, together with all amendments, certified as of a recent date by the
appropriate governmental officer in the State of Oregon.
4.1.7    A copy, certified by a Responsible Officer of the Company, of its
Bylaws.
4.1.8    A certificate, signed by the Treasurer of the Company, stating that (x)
on the Effective Date no Default or Unmatured Default has occurred and is
continuing, (y) there has not occurred a material adverse change since May 31,
2019 in the business, assets, liabilities, operations or financial condition of
the Company and its Subsidiaries taken as a whole or in the facts and
information regarding such entities as represented to date and (z) there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the best knowledge of any of the Company’s officers, threatened
against the Company which would reasonably be expected to materially adversely
affect the business, properties, financial condition, prospects or results of
operations of the Company and its Subsidiaries, taken as a whole, or the
Borrowers’ ability to perform its obligations under the Loan Documents.


58

--------------------------------------------------------------------------------







4.1.9    The Banks shall have received, at least three (3) Business Days prior
to the Effective Date, all information they shall have requested under
anti-terrorism and anti-money-laundering laws and regulations, including the
Patriot Act, and, at least three (3) Business Days prior to the Effective Date,
to the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Bank that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.
4.1.10    Evidence satisfactory to the Administrative Agent that the 2015 Credit
Agreement has been, or concurrently with the effectiveness of this Agreement
will be, terminated and no loans or other amounts are outstanding thereunder;
provided that, by executing this Agreement, each of the Banks that is a party to
the 2015 Credit Agreement hereby waives the five (5) Business Days’ (as defined
in the 2015 Credit Agreement) written notice required by Section 2.5.12 of the
2015 Credit Agreement relating to the cancellation and termination of
commitments thereunder.
4.1.11    Such other documents as any Bank or its counsel may have reasonably
requested prior to execution of the Agreement.
4.1.12    Any fees required to be paid on or before the Effective Date shall
have been paid, including all reasonable and documented fees and expenses of the
Lead Arrangers, the Administrative Agent and the Banks, provided that the
Company received invoices for such fees and expenses a reasonable time prior to
the Effective Date, provided, further, that the foregoing does not preclude
presentation of an invoice after the Effective Date that covers the balance of
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent.
4.2    Each Advance. The Banks shall not be required to make any Advance, and
the applicable Swingline Lender shall not be required to make a Swingline
Advance, as applicable, unless on the applicable Borrowing Date:
4.2.1    No Default or Unmatured Default has occurred and is continuing, or
would result from such proposed Advance.
4.2.2    The representations and warranties contained in Article V are true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality, in which case those
representations and warranties are true and correct in all respects), as of such
Borrowing Date except for changes in the Schedules hereto reflecting
transactions permitted by this Agreement and except to the extent that such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties were true and correct on such date.


59

--------------------------------------------------------------------------------







4.2.3    The Administrative Agent shall have received a Ratable Borrowing Notice
in accordance with the requirements hereof and/or such other requests and
documentation required under Section 2.3, if applicable, or a duly completed
Swingline Advance Notice, as applicable.
4.2.4    If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.9 to the designation of such Borrower as a Designated
Borrower shall have been met to the reasonable satisfaction of the
Administrative Agent.
Each Ratable Borrowing Notice, Competitive Bid Quote Request or Swingline
Advance Notice with respect to each such Advance shall constitute a
representation and warranty by the Company, or in the case of a Swingline
Advance, the applicable Borrower, that the conditions contained in Sections
4.2.1 and 4.2.2 have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrowers represent and warrant to the Banks that:
5.1    Corporate Existence. Each Loan Party (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to own or lease its assets and carry on its business and (c) is
duly qualified and licensed under the Laws of each jurisdiction where its
conduct of business requires such qualification or license; except in each case
referred to in clause (a) (with respect to good standing), (b) or (c) to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
5.2    Authorization and Validity. Each Borrower has the corporate power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its Obligations thereunder. The execution and delivery
by each Borrower of the Loan Documents and the performance of its Obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents constitute legal, valid and binding Obligations of the Borrowers
enforceable against the Borrowers in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.
5.3    No Conflict; Government Consent. Neither the execution and delivery by
each Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will (i) violate any Law, order, writ, judgment, injunction, decree or
award binding on such Borrower, (ii) violate such Borrower’s articles of
incorporation or bylaws, or (iii) contravene or constitute a default under the
provisions


60

--------------------------------------------------------------------------------







of any indenture, instrument or agreement to which such Borrower is a party or
is subject, or by which it, or its property, is bound, or result in the creation
or imposition of any Lien in, of or on the property of such Borrower pursuant to
the terms of any such indenture, instrument or agreement, except, in the case of
clauses (i) and (iii), as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any subdivision thereof, is required to authorize, or
is required in connection with the execution, delivery and performance by each
Borrower of, or the legality, validity, binding effect or enforceability against
each Borrower of, any of the Loan Documents.
5.4    Financial Statements. The May 31, 2019 consolidated financial statements
of the Company and Subsidiaries heretofore delivered to the Banks were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and present fairly, in all material respects,
the consolidated financial condition and operations of the Company and the
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
5.5    Taxes. The Company and the Subsidiaries have filed all United States
federal and state income tax returns and all other material United States, state
and foreign tax returns which are required to be filed and have paid all taxes
shown on such filed returns and all other material taxes or pursuant to any
assessment received by the Company or any Subsidiary, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided or the failure of which to file or pay would not reasonably be expected
to have a Material Adverse Effect. The United States income tax returns of the
Company and the Subsidiaries have been audited by the Internal Revenue Service
through the fiscal year ended May 31, 2016. No tax liens have been filed and no
claims are being asserted with respect to any such taxes, except as would not
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and the Subsidiaries in respect of any
taxes or other governmental charges are adequate in all material respects.
5.6    ERISA. There are no material Unfunded Liabilities. Each Plan complies in
all material respects with all applicable requirements of Law and regulations,
and except as would not reasonably be expected to have a Material Adverse
Effect, no Reportable Event has occurred with respect to any Plan, none of the
Borrowers nor any other members of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to terminate any
Plan.
5.7    Accuracy of Information. No information, exhibit or report (excluding
projections, estimates, pro forma information and forecasts) furnished by the
Borrowers or any Subsidiary to the Administrative Agent or to any Bank in
connection with the negotiation of, or compliance with,


61

--------------------------------------------------------------------------------







the Loan Documents contained, as of the date furnished, taken as a whole and
taking into account all documents filed or furnished by any such Person to the
SEC, any material misstatement of fact or omitted to state a material fact or
any fact necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading. As of the Effective
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all material respects.
5.8    Compliance With Laws. Each Borrower has complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of its businesses or the ownership of its properties where failure
to comply would reasonably be expected to have a Material Adverse Effect.
5.9    Environmental Matters. To the best of the knowledge of the Company, the
Company and each Subsidiary are in compliance with all Environmental Laws where
failure to comply would reasonably be expected to have a Material Adverse Effect
on the ability of the Company to perform its obligations hereunder. Neither the
Company nor any Subsidiary has received notice of any claims that any of them is
not in compliance in all material respects with the Environmental Laws where
failure to comply would reasonably be expected to have a Material Adverse Effect
on the ability of any Borrower to perform its Obligations.
5.10    OFAC. No Borrower, nor, to the knowledge of such Borrower, any
Subsidiary or any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
5.11    Anti-Corruption Laws. The Company and its Subsidiaries conduct their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other relevant jurisdictions in all material respects, and have instituted and
will maintain policies and procedures designed to promote and achieve material
compliance with such laws. Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee, Subsidiary, Affiliate of the
Company or other person acting on behalf of the Company or Subsidiary has taken
any action that Borrower would reasonably expect to result in a violation of any
applicable anti-bribery law, including but not limited to, the United Kingdom
Bribery Act 2010 and the United States Foreign Corrupt Practices Act of 1977.


62

--------------------------------------------------------------------------------







5.12    Margin Regulations; Investment Company Act.
5.12.1    No Borrower is engaged and will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations U and X), or extending credit for the purpose
of purchasing or carrying margin stock. No part of the proceeds of any Loan will
be used by the Company or any Subsidiary for any purpose that violates the
provisions of Regulations U and X.
5.12.2    None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.13    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
5.14    Covered Entities. No Loan Party is a Covered Entity.
ARTICLE VI
COVENANTS
During the term of this Agreement, unless the Majority Banks shall otherwise
consent in writing:
6.1    Financial Reporting. The Company will maintain, for itself and each
Material Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles and furnish to the
Administrative Agent with sufficient copies for each Bank:
6.1.1    Within one-hundred (100) days after the close of each of its fiscal
years, an unqualified audit report certified by independent certified public
accountants, acceptable to the Banks, prepared in accordance with generally
accepted accounting principles on a consolidated basis for itself and the
Subsidiaries, including balance sheets as of the end of such period, statements
of income, and a statement of cash flows.
6.1.2    Within sixty (60) days after the close of each of the first three
(3) quarterly periods of each of its fiscal years, for itself and the
Subsidiaries, a consolidated unaudited balance sheet as at the close of such
period, and a consolidated profit and loss statement and a consolidated
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer.
6.1.3    Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit H (each, a “Compliance
Certificate”) hereto signed


63

--------------------------------------------------------------------------------







by its chief financial officer stating that no Default or Unmatured Default
exists or, if any Default or Unmatured Default exists, stating the nature and
status thereof.
6.1.4    Promptly upon the furnishing thereof to the shareholders of the
Company, copies of all financial statements, reports and proxy statements so
furnished.
6.1.5    Promptly after the Company has notified the Administrative Agent of any
intention by the Company to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.
6.1.6    Such other information (including non-financial information) as the
Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Sections 6.1.1 through 6.1.4 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s principal website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency, SyndTrak or another relevant website, if any, to which
each Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: the Company shall deliver paper copies of such documents to the
Administrative Agent or any Bank that requests the Company to deliver such paper
copies if a written request to deliver paper copies is given by the
Administrative Agent or such Bank. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Bank shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Banks materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” Banks (i.e. Banks that do not wish to receive material non-public
information with respect to the Company or its securities) (each, a “Public
Bank”). The Company hereby agrees that (i) all Borrower Materials that are to be
made available to Public Banks shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Joint


64

--------------------------------------------------------------------------------







Lead Arrangers and the Banks to treat such Borrower Materials as not containing
any material non-public information with respect to the Company or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information (as defined in Section 10.11), they shall be treated as set forth in
such Section 10.11); (iii) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”; and (iv) the Administrative Agent and each Joint Lead Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor”. Notwithstanding the foregoing, the Company shall not be under
any obligation to mark any Borrower Materials “PUBLIC”.
6.2    Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of the Advances for working capital purposes and general corporate
purposes. The Company will not, nor will the Company permit any Subsidiary to,
use any of the proceeds of the Loans for any purpose that violates the
provisions of Regulations U and X.
6.3    [Reserved.]
6.4    Preservation of Existence; Conduct of Business. Each Borrower will, and
the Company will cause each Material Subsidiary to, do all things necessary to
(a) remain validly existing in its jurisdiction of formation and (b) maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except in each case referred to in clause (b) where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided that the Company may liquidate or dissolve certain Subsidiaries
based on tax restructurings; provided, further, that the Company may liquidate,
merge out of existence or dissolve any Subsidiary into the Company or any other
Subsidiary. The Company will not, and will not permit any Material Subsidiary
to, engage in any material line of business substantially different from those
lines of business carried on by the Company and its Subsidiaries on the date
hereof or such other lines of business as are reasonably related thereto or
similar or complementary thereto or are reasonable extensions thereof.
6.5    Taxes. The Company will, and will cause each Subsidiary to, pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside or to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
6.6    Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance, or a program
of self-insurance, on all their material property in such amounts and covering
such risks as customarily insured against


65

--------------------------------------------------------------------------------







by companies engaged in the same or similar business, all as determined in good
faith by the Company, and the Company will furnish to the Administrative Agent,
upon any Bank’s reasonable request, reasonable detail as to the insurance
carried.
6.7    Compliance with Laws. The Company will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject where noncompliance
would reasonably be expected to have a Material Adverse Effect.
6.8    Maintenance of Properties; Trademarks and Franchises. The Company will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its material properties in good repair, working order
and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect. The Company and each
Subsidiary will continue to own, be licensed or have the lawful right to use,
all permits and other governmental approvals, patents, trademarks, trade names,
copyrights, technology, know-how and processes used in or necessary for the
conduct of their businesses as currently conducted, except where failure to do
so would not reasonably be expected to have a Material Adverse Effect. The use
of such permits and other governmental approvals, patents, trademarks, trade
names, copyrights, technology, know-how and processes by the Company and each of
its Subsidiaries will not infringe, to the knowledge of the Company, on the
intellectual property rights of any Person, except where such infringement would
not reasonably be expected to have a Material Adverse Effect.
6.9    Inspection. Subject to Section 10.11 hereof and upon reasonable notice,
the Company will, and will cause each Material Subsidiary to, permit the
Administrative Agent or any Bank, by their respective representatives and
agents, to inspect any of the properties, corporate books and financial records
of the Company and each Material Subsidiary, to examine and, to the extent
reasonable, make copies of the books of accounts and other financial records of
the Company and each Material Subsidiary, and to discuss the affairs, finances
and accounts of the Company and each Material Subsidiary with, and to be advised
as to the same by, their respective officers at such reasonable times and
intervals as the Administrative Agent or any Bank may designate; provided that
unless a Default exists, the inspections are not to be more frequent than once
per twelve (12)-month period.
6.10    Merger. The Company will not merge or consolidate with or into any other
Person (including pursuant to a Delaware LLC Division) unless it is the
surviving entity. A Designated Borrower will not merge or consolidate with or
into any other Person other than (a) the Company, (b) another Designated
Borrower or (c) so long as the surviving entity is organized under the laws of
any political subdivision of the United States (or, if different, the
jurisdiction of organization of


66

--------------------------------------------------------------------------------







the merging or consolidating Designated Borrower) and agrees in writing in a
manner and pursuant to documentation reasonably acceptable to the Administrative
Agent to assume the obligations of the applicable Designated Borrower under this
Agreement, any Designated Borrower may merge into or consolidate with any other
Person.
6.11    Sale of Assets. The Company will not, nor will it permit any Material
Subsidiary to sell, assign (other than a collateral assignment intended for
security), transfer or otherwise Dispose of all or substantially all of the
consolidated assets of the Company and its Subsidiaries taken as a whole;
provided that this Section 6.11 shall not restrict any Material Subsidiary’s
ability to consolidate or merge into, or be acquired by, another Subsidiary or
the Company.
6.12    Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the property of the
Company or any Subsidiary, except:
6.12.1    Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or are being contested
in good faith and by appropriate proceedings or would not reasonably be expected
to have a Material Adverse Effect.
6.12.2    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or are
being contested in good faith and by appropriate proceedings.
6.12.3    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
6.12.4    Utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not interfere with the
use thereof in the business of the Company or the Subsidiaries in any material
respect.
6.12.5    Liens existing on the date hereof and described in Schedule 1 hereto.
6.12.6    Liens incurred in connection with the purchase by the Company or a
Subsidiary of assets (excluding inventory) provided the Indebtedness secured
thereby does not exceed the purchase price of such asset, plus any related
interest and fees and the Lien attaches only to the asset so purchased, any
additions, enhancements or improvements thereof and the proceeds thereof.


67

--------------------------------------------------------------------------------







6.12.7    Liens incurred in connection with the acquisition of real estate and
construction of buildings for or on behalf of the Company or a Subsidiary;
provided that:
(a)    the Indebtedness secured by such Lien does not exceed the cost of such
construction, plus any related interest and fees, and
(b)    the aggregate book value of all real estate and buildings subject to
Liens permitted by this Section 6.12.7, does not at the time of incurrence
exceed 15% of the consolidated net worth of the Company and its Subsidiaries, as
determined at the time of, and immediately after giving effect to such Liens.
6.12.8    Liens representing eligible collateral posted by the Company or any of
its Subsidiaries pursuant to any Swap Contract.
6.12.9    Liens filed in connection with the construction of, and additions to,
(i) the Company’s headquarters in Beaverton, Oregon or (ii) the corporate
headquarters in Shanghai, China of the Company’s Subsidiary, in each case
securing obligations in an aggregate principal amount that does not exceed
$100,000,000.
6.12.10    Judgment liens not giving rise to a Default.
6.12.11    Liens securing Finance Lease Obligations, financial leases or capital
leases incurred in the ordinary course.
6.12.12    Any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Company or any of its Subsidiaries in the ordinary
course of business or any precautionary Lien filings in connection with a lease.
6.12.13    Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of Indebtedness or other obligations secured thereby (other
than those referred to in Sections 6.12.1 through 6.12.12) pursuant to this
Section 6.12.13 shall not at the time of incurrence exceed the greater of
$1,350,000,000 and 15% of the consolidated net worth of the Company and its
Subsidiaries, as determined at the time of, and immediately after giving effect
to, the incurrence of such Lien.
6.13    Affiliates. The Company will not, and will not permit any Subsidiary to,
enter into any material transaction (including the purchase or sale of any
property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms not materially less favorable to the Company than the Company
or such Subsidiary would obtain in a comparable arm’s length transaction.


68

--------------------------------------------------------------------------------







6.14    Sanctions. No Borrower will use the proceeds of any Advance, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, will result in a violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as a Bank, Arranger, Administrative Agent, or otherwise) of Sanctions.
6.15    Anti-Corruption Laws. No Borrower will use the proceeds of any Advance
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other relevant jurisdictions.
ARTICLE VII
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1    Any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary to the Banks or the Administrative Agent under or in
connection with this Agreement, any Loan, or any other Loan Document delivered
in connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.
7.2    Nonpayment of principal of any Loan when due, or nonpayment of interest
upon any Loan or of any facility fee or other Obligations under any of the Loan
Documents within five (5) Business Days after the same becomes due.
7.3    The breach by any Borrower of any of the terms or provisions of Section
6.10, 6.11, 6.12, 6.13, 6.14 or 6.15, as applicable. The breach by any Borrower
(other than a breach which constitutes a Default under Section 7.1, 7.2 or the
preceding sentence of this Section 7.3) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Bank.
7.4    Failure of the Company or any Subsidiary to pay any Indebtedness in an
aggregate principal amount in excess of $150,000,000 within thirty (30) days
after the Company knows that such Indebtedness was due; or the default by the
Company or any Subsidiary in the performance of any term, provision or condition
contained in any agreement under any such Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
is to cause, or to permit the holder or holders of such Indebtedness to cause
such Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of the Company or any Subsidiary shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled


69

--------------------------------------------------------------------------------







payment) prior to the stated maturity thereof; or the Company or any Material
Subsidiary shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.
7.5    The Company or any Material Subsidiary shall (i) have an order for relief
entered with respect to it under any Debtor Relief Law as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its property, (iv) institute any proceeding seeking an order for relief under
any Debtor Relief Law as now or hereafter in effect or seeking to adjudicate it
a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any Debtor Relief Law, (v) take any corporate action to authorize or effect any
of the foregoing actions set forth in this Section 7.5, or (vi) fail to contest
in good faith any appointment or proceeding described in Section 7.6.
7.6    Without the application, approval or consent of the Company or any
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Company or any Material Subsidiary or any substantial part
of its property, or a proceeding described in Section 7.5(iv) shall be
instituted against the Company or any Material Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) days.
7.7    [Reserved.]
7.8    The Company or any Subsidiary shall fail within sixty (60) days to pay,
bond or otherwise discharge, one or more judgments or orders for the payment of
money in excess of $150,000,000 in the aggregate, which are not stayed on appeal
or otherwise being appropriately contested in good faith.
7.9    Except as would not reasonably be expected to have a Material Adverse
Effect, any Reportable Event shall occur in connection with any Plan or any
material Unfunded Liabilities shall exist.
7.10    Any Change in Control shall occur.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration. If any Default described in Section 7.5 or 7.6 occurs, the
obligations of the Banks to make Loans to the Borrowers hereunder shall
automatically terminate and the Obligations of the Borrowers shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Bank. If any other Default occurs, the Majority


70

--------------------------------------------------------------------------------







Banks may terminate the Commitments of the Banks, or declare the Obligations of
the Borrowers to be due and payable, or both, whereupon such Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrowers hereby expressly waive.
If, within fourteen (14) days after acceleration of the maturity of the
Obligations or termination of the Commitments of the Banks as a result of any
Default (other than any Default as described in Section 7.5, 7.6, 7.7 or 7.10)
and before any judgment or decree for the payment of the Obligations due shall
have been obtained or entered, the Majority Banks (in their sole discretion)
shall so direct the Administrative Agent, the Administrative Agent shall, by
notice to the Company, rescind and annul such acceleration and/or termination.
8.2    Amendments and Waivers.
8.2.1    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrowers therefrom, shall
be effective unless in writing signed by the Majority Banks and the Company and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.1 without the written consent
of each Bank;
(b)    extend or increase the Commitment of any Bank (except reinstatement of
any Commitment in accordance with Section 8.1) without the written consent of
such Bank;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Banks (or
any of them) hereunder or under any other Loan Document without the written
consent of each Bank directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Margin or Applicable Facility Fee Rate, as the case may be, that would result in
a reduction of any interest rate on any Loan or any fee payable hereunder
without the written consent of each Bank directly affected thereby;
(e)    change Section 2.5.8 or Section 12.2 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Bank;


71

--------------------------------------------------------------------------------







(f)    release the Company from its obligations under the Company Guaranty
Agreement (other than in accordance with the terms thereof) without the written
consent of each Bank; or
(g)    change any provision of this Section 8.2.1 or the definition of “Majority
Banks” or any other provision hereof specifying the number or percentage of
Banks required to amend, waive or otherwise modify any rights hereunder or make
any determination or grant any consent hereunder, without the written consent of
each Bank;
provided, that (i) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Banks required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document and (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lenders in addition to the Banks required
above, affect the rights or duties of the Swingline Lenders under this Agreement
or any other Loan Document; and provided, further, that the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Bank shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Banks or each affected Bank may be effected
with the consent of the applicable Banks other than Defaulting Banks), except
that (x) the Commitment of any Defaulting Bank may not be increased or extended
without the consent of such Bank and (y) any waiver, amendment or modification
requiring the consent of all Banks or each affected Bank that by its terms
affects any Defaulting Bank more adversely than other affected Banks shall
require the consent of such Defaulting Bank.
8.2.2    Notwithstanding any provision herein to the contrary (except to the
extent any change would require the consent of each Bank or each affected Bank
under clauses (a) through (g) of Section 8.2.1 above), this Agreement and the
other Loan Documents may be amended: VIII) to cure any ambiguity, mistake,
omission, defect or inconsistency; VIII) in accordance with Section 2.7 in
accordance with any increase in the Commitments of any Bank and to provide for
non-pro rata borrowings and payments of any amounts hereunder as between the
Loans or other loans and any Commitments or other commitments in connection
therewith; VIII) in accordance with Section 2.6 to effectuate an extension to
the Termination Date of any Bank and to provide for non-pro rata borrowings and
payments of any amounts hereunder as between the Loans and any Commitments in
connection therewith; VIII) in accordance with Section 10.8.2 in connection with
a change in Agreement Accounting Principles or the application thereof; VIII) in
accordance with Sections 2.9 or 2.11, as applicable, to modify any existing
definitions or terms or incorporate any additional definitions or terms related,
incidental or complementary to the designation of any Designated Borrower or the
termination of a Borrower’s status as such; or VIII) to replace the EURIBO Rate
or LIBOR, as applicable, and reflect any Successor Rate Conforming Changes,
pursuant to


72

--------------------------------------------------------------------------------







Section 3.3; in each case, with the consent of the Administrative Agent but
without the consent of any Bank (except as expressly provided in Section 2.6,
2.7, 2.9, 2.11, 3.3, or 10.8.2, as applicable).
8.9    Preservation of Rights. No delay or omission of the Banks or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the applicable Borrower to satisfy the conditions precedent to
such Loan shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Banks and the Administrative Agent
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Banks until the Obligations have been paid in full.
ARTICLE IX
NOTICES
9.1    Giving Notice. Except as otherwise permitted by Section 2.5.9 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by facsimile and addressed or delivered to such party at its address
set forth below its signature hereto or at such other address as may be
designated by such party in a notice to the other parties. Any notice, if mailed
by certified mail, return receipt requested and properly addressed with postage
prepaid, shall be deemed given when received and receipt confirmed; any notice,
if transmitted by facsimile, shall be deemed given when legibly transmitted and
receipt confirmed.
9.2    Change of Address. The Company, the Administrative Agent and any Bank may
each change the address for notices by a notice in writing, in the case of the
Company or the Administrative Agent, to the other parties hereto and, in the
case of any Bank, to the Company and the Administrative Agent.
ARTICLE X
GENERAL PROVISIONS
10.1    Survival of Representations. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Bank,
regardless of any investigation made by the Administrative Agent or any Bank or
on


73

--------------------------------------------------------------------------------







their behalf and notwithstanding that the Administrative Agent or any Bank may
have had notice or knowledge of any Default or Unmatured Default at the time of
any Loan or Commitment, and shall continue in full force and effect as long as
any Loan or any other Obligation shall remain unpaid or unsatisfied.
10.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Bank shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
10.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.4    Entire Agreement. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided, that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Banks in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
10.5    Several Obligations. The (i) obligations of the Banks hereunder to make
Ratable Loans and fund participations in Swingline Advances and (ii) the
obligations of the Swingline Lenders to make Swingline Advances are, in each
case, several and not joint. No Bank shall be the partner or agent of any other
(except to the extent to which the Administrative Agent is authorized to act as
such). The failure of any Bank to perform any of its obligations hereunder shall
not relieve any other Bank from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns.
10.6    Expenses; Indemnification.
10.6.1    The Company agrees (a) to pay or reimburse the Administrative Agent
for all costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification requested by
the Company of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated); provided that all
costs and expenses incurred in connection with any amendment, waiver, consent or
other modification requested by the Administrative Agent or a Bank of the
provisions of this Agreement and the other Loan Documents shall be paid by the
Administrative Agent or such Bank (including, without


74

--------------------------------------------------------------------------------







limitation, the costs and expenses incurred by the Borrower) (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, and (b) to pay or reimburse the Administrative Agent and
each Bank for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Bank. All amounts due under this Section 10.6 shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section 10.6
shall survive the termination of the Commitments and repayment of all other
Obligations.
10.6.2    Whether or not the transactions contemplated hereby are consummated,
the Company shall indemnify and hold harmless each Administrative Agent-Related
Person, each Bank and their respective Affiliates, and the directors, officers,
employees, counsel, agents and attorneys-in-fact of each of the foregoing
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from (a) the gross negligence, bad
faith, material breach of the Loan Documents or willful misconduct of such
Indemnitee or any of its Affiliates, (b) a dispute among the Indemnities not
arising from a Default (other than a dispute involving a claim against an
Indemnitee for its acts or omissions in its capacity as an arranger, bookrunner,
agent or similar role in respect of the credit facility evidenced by the
Agreement), except with respect to this clause (b), to the extent such acts


75

--------------------------------------------------------------------------------







or omissions are determined by a court of competent jurisdiction by final and
non-appealable judgment to have constituted the gross negligence, bad faith,
material breach of the Loan Documents or willful misconduct of such Indemnitee
in such capacity or (c) such Indemnitee’s or any of its Affiliates’ material
breach of the Loan Documents. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks, electronic telecommunications, or other similar information
transmission systems in connection with this Agreement. No Indemnitee or any
other party herein shall have any liability for any special, indirect,
consequential or punitive damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Effective Date); provided, that nothing in this
Section 10.6 shall limit the Company’s indemnity obligations set forth in this
Agreement with respect to any special, indirect, consequential or punitive
damages included in any third party claim in connection with which an Indemnitee
is entitled to indemnification hereunder. All amounts due under this
Section 10.6 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section 10.6 shall survive the resignation of
the Administrative Agent, the replacement of any Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. This Section 10.6.2 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
10.7    [Reserved.]
10.8    Accounting.
10.8.1    Except as provided to the contrary herein, all accounting terms used
herein shall be interpreted and all accounting determinations hereunder shall be
made in accordance with Agreement Accounting Principles.
10.8.2    If at any time any change in Agreement Accounting Principles would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Majority Banks shall so request,
the Administrative Agent, the Banks and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in Agreement Accounting Principles (subject to the
approval of the Majority Banks); provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with Agreement
Accounting Principles prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Banks financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in Agreement Accounting
Principles.


76

--------------------------------------------------------------------------------







10.9    Severability of Provisions. Any provision of this Agreement and the
other Loan Documents to which the Company is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction. Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Banks shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
10.10    Nonliability of Banks. The relationship between the Borrowers and the
Banks and the Administrative Agent with respect to this Agreement shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Bank shall have any fiduciary responsibilities to the Borrowers with respect to
this Agreement. Neither the Administrative Agent nor any Bank undertakes under
this Agreement any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers’ business
or operations.
10.11    Confidentiality. Each of the Administrative Agent and the Banks agrees
to maintain the confidentiality of the Information (as defined below); except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors who are involved with the lending facility contemplated by this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
regulatory authority (including any bank examiner or self-regulatory authority,
such as the National Association of Insurance Commissioners); (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process; (d) to any other party hereto; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Bank pursuant to Section 2.6 or (ii) any
actual or prospective counterparty (or its professional advisor) to any swap or
derivative transaction relating to the Company and its obligations; (g) with the
consent of the Company; (h) to any Central Bank or Federal Reserve Bank, (i) on
a confidential basis to (x) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or (y)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder or (j) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this
Section 10.11 or (y) becomes available to the Administrative Agent or any Bank
on a nonconfidential


77

--------------------------------------------------------------------------------







basis from a source other than the Company; provided that such source has not,
to the knowledge of the Administrative Agent or applicable Bank, violated any
confidentiality obligations to the Company and provided, further, if the
Administrative Agent or any Bank obtains Information from a source it later
learns has violated confidentiality obligations to the Company in providing such
Information, it shall maintain the confidentiality of such Information. For
purposes of this Section 10.11, “Information” means all information received
from the Company relating to the Company or its business, other than any such
information that is available to the Administrative Agent or any Bank on a
nonconfidential basis prior to disclosure by the Company.
10.12    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
10.13    CONSENT TO JURISDICTION. ANY LEGAL ACTION, LITIGATION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.
10.14    WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND
EACH BANK HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
10.15    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.


78

--------------------------------------------------------------------------------







10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Company acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
constitute arm’s-length commercial transactions between the Company and its
Affiliates, on the one hand, and the Administrative Agent and other agents party
hereto, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
of the other agents party hereto is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Company or any of
its Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any other agent party hereto has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Company with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any other agent party hereto has advised or is
currently advising the Company or any of its Affiliates on other matters) and
neither the Administrative Agent nor any other agent party hereto has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
other agents party hereto and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent nor any such
other agent has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) each of the
Administrative Agent and the other agents party hereto has not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each other agent party hereto with respect to any
breach or alleged breach of agency or fiduciary duty relating to this Agreement.
10.17    USA PATRIOT Act Notice. Each Bank that is subject hereto and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Company that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will


79

--------------------------------------------------------------------------------







allow such Bank or the Administrative Agent, as applicable, to identify the
Company in accordance with such Act.
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, Ratable Borrowing Notices, Swingline Advance Notices,
amendments or other modifications, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Bank that is an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Bank that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
10.19.1    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an EEA Financial Institution; and
10.19.2    the effects of any Bail-In Action on any such liability, including,
if applicable:
(a)    a reduction in full or in part or cancellation of any such liability;
(b)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares


80

--------------------------------------------------------------------------------







or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under this Agreement or any other Loan
Document; or
(c)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.20    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
10.20.1    In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Bank shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
10.20.2    As used in this Section 10.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


81

--------------------------------------------------------------------------------







“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning specified in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
10.21    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Bank
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Bank, as the case may be,
of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent or such Bank, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Bank from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Bank, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Bank
in such currency, the Administrative Agent or such Bank, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).
ARTICLE XI
THE ADMINISTRATIVE AGENT
11.1    Appointment and Authorization of Administrative Agent. Each Bank hereby
irrevocably, subject to Section 11.9, appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are


82

--------------------------------------------------------------------------------







reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Bank or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
11.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
11.3    Liability of Administrative Agent. No Administrative Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Bank or participant for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of a Borrower, or any officer thereof, contained herein or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Administrative Agent-Related Person shall be under any obligation to any Bank or
participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of Borrower
or any of its Subsidiaries or Affiliates thereof.
11.4    Reliance by Administrative Agent.
11.4.1    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice,


83

--------------------------------------------------------------------------------







consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Majority Banks
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Banks against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Majority Banks (or such greater
number of Banks as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Banks.
11.4.2    For purposes of determining compliance with the conditions specified
in Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.
11.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Banks,
unless the Administrative Agent shall have received written notice from a Bank
or the Company referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Banks of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Majority
Banks in accordance with Article VIII; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Banks.
11.6    Credit Decision; Disclosure of Information by Administrative Agent. Each
Bank acknowledges that no Administrative Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower and its Subsidiaries or Affiliates thereof,
shall be deemed to constitute any representation or warranty by any
Administrative Agent-Related Person to any Bank as to any matter, including
whether Administrative Agent-Related Persons have disclosed material information
in their possession. Each Bank represents to the


84

--------------------------------------------------------------------------------







Administrative Agent that it has, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and all applicable bank or
other regulatory Laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrowers hereunder. Each Bank also represents that it will, independently and
without reliance upon any Administrative Agent-Related Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Banks by the Administrative
Agent herein, the Administrative Agent shall not have any duty or responsibility
to provide any Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any of its Affiliates which may come into the
possession of any Administrative Agent-Related Person.
11.7    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Banks shall indemnify upon demand each
Administrative Agent-Related Person (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so),
pro rata, and hold harmless each Administrative Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Bank shall be liable for the payment to any Administrative Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Administrative Agent-Related Person’s own gross negligence or
willful misconduct; provided, however, that no action taken in accordance with
the directions of the Majority Banks shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 11.7. Without
limitation of the foregoing, each Bank shall reimburse the Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section 11.7 shall survive termination of the Commitments, the payment of
all other Obligations and the resignation of the Administrative Agent.


85

--------------------------------------------------------------------------------







11.8    Administrative Agent in Individual Capacity. Bank of America and its
Affiliates may make loans to, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with Borrower and its Affiliates as though Bank
of America were not the Administrative Agent hereunder and without notice to or
consent of the Banks. The Banks acknowledge that, pursuant to such activities,
Bank of America or its Affiliates may receive information regarding Borrower or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Bank of America shall have the same rights and
powers under this Agreement as any other Bank and may exercise such rights and
powers as though it were not the Administrative Agent, and the terms “Bank” and
“Banks” include Bank of America in its individual capacity.
11.9    Successor Administrative Agent.
11.9.1    The Administrative Agent may, and at the request of the Majority Banks
shall, resign as Administrative Agent upon 30 days’ notice to the Banks and the
Company. If the Administrative Agent resigns under this Agreement, the Majority
Banks shall appoint from among the Banks a successor administrative agent for
the Banks, which successor administrative agent shall be consented to by the
Company at all times other than during the existence of a Default (which consent
of the Company shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Banks and the Company, a successor administrative agent from
among the Banks. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI and Section 10.6 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Banks shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Banks appoint a successor
agent as provided for above.
11.9.2    Any resignation by Bank of America as Administrative Agent pursuant to
this Section 11.9 shall also constitute its resignation as a Swingline Lender.
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for


86

--------------------------------------------------------------------------------







hereunder with respect to Swingline Advances made by it and outstanding as of
the effective date of such resignation, including the right to require the Banks
to fund risk participations in outstanding Swingline Advances pursuant to
Section 2.10. Upon the appointment by the Company of a successor Swingline
Lender hereunder (which successor shall in all cases be a Bank other than a
Defaulting Bank), (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of such retiring Swingline Lender
and (b) such retiring Swingline Lender shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Document.
11.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
11.10.1    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel, and all other amounts due the Banks and the Administrative
Agent under Sections 2.4 and 10.6 allowed in such judicial proceeding); and
11.10.2    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4 and 10.6.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.


87

--------------------------------------------------------------------------------







11.11    Other Agents; Joint Lead Arrangers. None of the Persons identified in
this Agreement as a “Syndication Agent,” “Co-Documentation Agent” or “Joint Lead
Arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Banks as such.
Without limiting the foregoing, none of the Persons so identified shall have or
be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
ARTICLE XII
SETOFF; RATABLE PAYMENTS
12.1    Setoff. In addition to any rights and remedies of the Banks provided by
law, if the any Borrower becomes insolvent, however evidenced, or any Default
occurs and is continuing, each Bank is authorized at any time and from time to
time, without prior notice to such Borrower, any such notice being waived by
such Borrower to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Bank to or
for the credit or the account of the Borrowers against any and all Obligations
owing to such Bank, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Bank shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured; provided that, in the event that any Defaulting Bank
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.8 and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Banks, and (b) the
Defaulting Bank shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Bank as
to which it exercised such right of setoff. Each Bank agrees promptly to notify
the Company and the Administrative Agent after any such set-off and application
made by such Bank; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.
12.2    Ratable Payments. If any Bank, whether by setoff or otherwise, has
payment made to it upon its Loans or the participations in Swingline Advances
held by it in a greater proportion than that received by any other Bank (except
as specifically contemplated by the terms of this Agreement), such Bank agrees,
promptly upon demand, to purchase a portion of the Loans and subparticipations
in Swingline Advances held by the other Banks so that after such purchase each
Bank will hold its ratable proportion of Loans and other amounts owing them. If
any Bank, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to set off, such Bank agrees, promptly upon
demand, to take such action necessary such that all Banks share in the benefits


88

--------------------------------------------------------------------------------







of such collateral ratably in proportion to their Loans. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made. Nothing in this Section 12.2 shall impair the right
of any Bank to exercise any right of set-off or counterclaim it may have and
apply the amount subject to such exercise to the payment of indebtedness of any
Borrower other than the Obligations. The provisions of this Section 12.2 shall
not be construed to apply to (x) any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds from the existence of a Defaulting Bank), (y) any payment
to a Swingline Lender in respect of Advances made by it or (z) any payment
obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its Loans, Advances or Swingline participations to any
Eligible Assignee or Participant (other than to the Borrowers or any of their
respective Subsidiaries, as to which the provisions of this paragraph shall
apply).
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1    Successors and Assigns.
13.1.1    The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 13.1.2 or (ii) by way of participation in accordance with
the provisions of Section 13.1.4 (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 13.1.4 and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
13.1.2    Any Bank may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided, that
any such assignment shall be subject to the following conditions: (i) (A) in the
case of an assignment of the entire remaining amount of the assigning Bank’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Bank, an Affiliate of a Bank or an Approved Fund with respect to a Bank, no
minimum amount need be assigned and (A) in any case not described in subsection
(i)(A) of this Section 13.1.2 the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the


89

--------------------------------------------------------------------------------







Assignment and Assumption, as of the Trade Date, shall not be less than
$10,000,000 unless each of the Administrative Agent and, so long as no Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed); (i) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Bank’s rights and obligations under this Agreement with respect to the Loans or
the Commitment assigned, except that this clause (ii) shall not apply to rights
and obligations in respect of Competitive Bid Loans; (i) no consent shall be
required for any assignment except to the extent required by subsection (i)(B)
of this Section 13.1.2 and, in addition (A) the consent of the Company (such
consent not to be unreasonably withheld) shall be required unless (1) a payment
or bankruptcy Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Bank, an Affiliate of a Bank or an
Approved Fund; provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Bank, an Affiliate of a Bank or an Approved Fund with
respect to a Bank; (i) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment (the assignee, if it is not a
Bank, shall deliver to the Administrative Agent a completed administrative
questionnaire in a form supplied by the Administrative Agent); (i) no such
assignment shall be made to the Company or any of Company’s Affiliates or
Subsidiaries; (i) to any Defaulting Bank or any of its Subsidiaries, or any
Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (vi); and (i) no such assignment
shall be made to a natural Person (or to a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of one or more
natural Persons). In connection with any assignment of rights and obligations of
any Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent or any Bank
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable Law without
compliance with the provisions of the foregoing sentence, then the assignee of
such interest shall be deemed to be a Defaulting Bank for all purposes


90

--------------------------------------------------------------------------------







of this Agreement until such compliance occurs. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to Section 13.1.3, from
and after the effective date specified in each Assignment and Assumption, the
assignee thereunder, if not already a party hereto, shall become a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 10.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
applicable Borrower (at its expense) shall execute and deliver a Note to the
assignee Bank. Any assignment or transfer by a Bank of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Bank of a participation in
accordance with Section 13.1.4.
13.1.3    The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments of, and principal amounts of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank. The Register shall be available for inspection by the Company
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.
13.1.4    Any Bank may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of one or more natural Persons, a
Defaulting Bank or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided, that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve


91

--------------------------------------------------------------------------------







any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Bank will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 8.2 that affects such
Participant. Subject to Section 13.1.5, the Company agrees that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2 and 3.4, and shall be
bound by the obligations set forth in Section 3.6, to the same extent as if it
were a Bank and had acquired its interest by assignment pursuant to
Section 13.1.2. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.1 as though it were a Bank, provided such
Participant agrees to be subject to Section 12.2 as though it were a Bank.
13.1.5    A Participant shall not be entitled to receive any greater payment
under Section 3.1 or 3.4 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Bank if it were a Bank
shall not be entitled to the benefits of Section 3.1 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 3.1.7 as though
it were a Bank.
13.1.6    Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
13.1.7    Any Bank may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central bank with jurisdiction
over such Bank; provided, that no such pledge or assignment shall release such
Bank from any of its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto.


92

--------------------------------------------------------------------------------







13.1.8    As used herein, the following terms have the following meanings:
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.1.2(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.1.2(iii)).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
[Remainder of page intentionally left blank.]


93

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


NIKE, INC.
By:
 
Name:
 
Title:
 

    
Address for notices:
 
NIKE, Inc.
One Bowerman Drive
Beaverton, OR 97005-6453
Attention: Treasurer
Facsimile: 503-532-2637
 
With a Copy to:
 
NIKE, Inc.
One Bowerman Drive
Beaverton, OR 97005-6453
Attention: General Counsel
Facsimile: 503-646-6926





6


CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
Name:
 
Title:
 

































CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
as a Bank and a Swingline Lender
By:
 
Name:
 
Title:
 



CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------









CITIBANK, N.A.,
as Syndication Agent and as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------









DEUTSCHE BANK SECURITIES INC.,
as a Co-Documentation Agent
By:
 
Name:
 
Title:
 
 
 
By:
 
Name:
 
Title:
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Bank
By:
 
Name:
 
Title:
 
 
 
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











HSBC BANK USA, N.A., as a Co-Documentation Agent and as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A., as a Co-Documentation Agent and as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











GOLDMAN SACHS BANK USA, as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











ROYAL BANK OF CANADA, as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











THE NORTHERN TRUST COMPANY, as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











BANK OF CHINA, NEW YORK BRANCH, as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











BARCLAYS BANK PLC, as a Bank
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------









CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Bank
By:
 
Name:
 
Title:
 
 
 
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











ING BANK N.V. DUBLIN BRANCH, as a Bank
By:
 
Name:
 
Title:
 
 
 
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











BANCO SANTANDER, S.A., NEW YORK BRANCH, as a Bank
By:
 
Name:
 
Title:
 
 
 
By:
 
Name:
 
Title:
 





CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page



--------------------------------------------------------------------------------











STANDARD CHARTERED BANK, as a Bank
By:
 
Name:
 
Title:
 









CREDIT AGREEMENT
(NIKE, Inc.)
Signature Page

